EXHIBIT 10.3

EXECUTION VERSION

 

 

 

Published Deal CUSIP: 79466NAL4

Published Term Loan CUSIP: 79466NAM2

CREDIT AGREEMENT

DATED AS OF APRIL 30, 2018

AMONG

SALESFORCE.COM, INC.,

as the Borrower,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Book Managers

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE     ARTICLE 1      DEFINITIONS   

Section 1.01

  Certain Defined Terms      1  

Section 1.02

  References      25  

Section 1.03

  [Reserved]      25  

Section 1.04

  Exchange Rates, Basket Calculations      25     ARTICLE 2      THE CREDITS   

Section 2.01

  Description of Facility; Commitment      25  

Section 2.02

  Maturity Date      25  

Section 2.03

  [Reserved]      26  

Section 2.04

  Types of Loans      26  

Section 2.05

  Fees; Reductions in Aggregate Commitment      26  

Section 2.06

  Minimum Amount of Each Loan      26  

Section 2.07

  Prepayments      27  

Section 2.08

  Method of Selecting Types and Interest Periods for New Loans      27  

Section 2.09

  Conversion and Continuation of Outstanding Loans      28  

Section 2.10

  Interest Rates      28  

Section 2.11

  Rates Applicable After Default      29  

Section 2.12

  Method of Payment      29  

Section 2.13

  Noteless Agreement; Evidence of Indebtedness      29  

Section 2.14

  Interest Payment Dates; Interest and Fee Basis      30  

Section 2.15

  Notification of Loans, Interest Rates, Prepayments and Commitment Reductions;
Availability of Loans      31  

Section 2.16

  Lending Installations      31  

Section 2.17

  Payments Generally; Administrative Agent’s Clawback      31  

Section 2.18

  Replacement of Lender      32  

Section 2.19

  Sharing of Payments by Lenders      33  

Section 2.20

  [Reserved]      34  

Section 2.21

  Defaulting Lenders      34     ARTICLE 3      YIELD PROTECTION; TAXES   

Section 3.01

  Yield Protection      35  

Section 3.02

  Changes in Capital Adequacy Regulations; Certificates for Reimbursement; Delay
in Requests      36  

Section 3.03

  Illegality      37  

Section 3.04

  Compensation for Losses      37  

Section 3.05

  Taxes      38  

Section 3.06

  Mitigation Obligations      43  

 

i



--------------------------------------------------------------------------------

Section 3.07

  Inability to Determine Rates      43  

Section 3.08

  Survival      45     ARTICLE 4      CONDITIONS PRECEDENT   

Section 4.01

  Effectiveness      45  

Section 4.02

  Closing Date      47  

Section 4.03

  Certain Funds Provisions      49     ARTICLE 5      REPRESENTATIONS AND
WARRANTIES   

Section 5.01

  Existence and Standing      49  

Section 5.02

  Authorization and Validity      49  

Section 5.03

  No Conflict; Government Consent      50  

Section 5.04

  Financial Statements      50  

Section 5.05

  Material Adverse Effect      51  

Section 5.06

  Solvency      51  

Section 5.07

  Litigation      51  

Section 5.08

  Disclosure      51  

Section 5.09

  Regulation U      52  

Section 5.10

  Investment Company Act      52  

Section 5.11

  OFAC, FCPA, U.S. Patriot Act      52     ARTICLE 6      COVENANTS   

Section 6.01

  Financial Reporting      52  

Section 6.02

  Use of Proceeds      54  

Section 6.03

  Notice of Default      54  

Section 6.04

  Conduct of Business      54  

Section 6.05

  Compliance with Laws      55  

Section 6.06

  Inspection; Keeping of Books and Records      55  

Section 6.07

  OFAC, FCPA      55  

Section 6.08

  Merger      55  

Section 6.09

  [Reserved]      56  

Section 6.10

  Liens      56  

Section 6.11

  Financial Covenant      57  

Section 6.12

  OFAC, FCPA      58     ARTICLE 7      DEFAULTS   

Section 7.01

  Breach of Representations or Warranties      58  

Section 7.02

  Failure to Make Payments When Due      58  

Section 7.03

  Breach of Covenants      58  

Section 7.04

  Cross Default      59  

 

ii



--------------------------------------------------------------------------------

Section 7.05

  Voluntary Bankruptcy; Appointment of Receiver; Etc.      59  

Section 7.06

  Involuntary Bankruptcy; Appointment of Receiver; Etc.      59  

Section 7.07

  Judgments      60  

Section 7.08

  Unfunded Liabilities      60  

Section 7.09

  Change of Control      60  

Section 7.10

  Other ERISA Liabilities      60  

Section 7.11

  Invalidity of Loan Documents      60     ARTICLE 8      ACCELERATION, WAIVERS,
AMENDMENTS AND REMEDIES   

Section 8.01

  Acceleration, Etc.      61  

Section 8.02

  Amendments      61  

Section 8.03

  Preservation of Rights      62     ARTICLE 9      GENERAL PROVISIONS   

Section 9.01

  Survival of Representations      63  

Section 9.02

  Governmental Regulation      63  

Section 9.03

  Headings      63  

Section 9.04

  Entire Agreement      63  

Section 9.05

  Several Obligations; Benefits of this Agreement      63  

Section 9.06

  Expenses; Indemnification      64  

Section 9.07

  Accounting      66  

Section 9.08

  Severability of Provisions      66  

Section 9.09

  Nonliability of Lenders      66  

Section 9.10

  Confidentiality      66  

Section 9.11

  Nonreliance      68  

Section 9.12

  Disclosure      68     ARTICLE 10      THE ADMINISTRATIVE AGENT   

Section 10.01

  Appointment and Authority      68  

Section 10.02

  Rights as a Lender      68  

Section 10.03

  Reliance by Administrative Agent      68  

Section 10.04

  Exculpatory Provisions      69  

Section 10.05

  Delegation of Duties      70  

Section 10.06

  Resignation of Administrative Agent      70  

Section 10.07

  Non-Reliance on Administrative Agent and Other Lenders      71  

Section 10.08

  No Other Duties, Etc.      72  

Section 10.09

  Administrative Agent May File Proofs of Claim      72  

Section 10.10

  ERISA      73  

 

iii



--------------------------------------------------------------------------------

  ARTICLE 11      SETOFF   

Section 11.01

  Setoff      75     ARTICLE 12      BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS   

Section 12.01

  Successors and Assigns      75  

Section 12.02

  Dissemination of Information      79  

Section 12.03

  Tax Treatment      79     ARTICLE 13      NOTICES   

Section 13.01

  Notices; Effectiveness; Electronic Communication      80     ARTICLE 14     
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION      82  

Section 14.01

  Counterparts; Effectiveness   

Section 14.02

  Electronic Execution      82     ARTICLE 15      CHOICE OF LAW; CONSENT TO
JURISDICTION; WAIVER OF JURY TRIAL   

Section 15.01

  Choice of Law      83  

Section 15.02

  Consent to Jurisdiction      83  

Section 15.03

  Waiver of Jury Trial      84  

Section 15.04

  U.S. Patriot Act Notice      84  

Section 15.05

  No Advisory or Fiduciary Responsibility      85  

Section 15.06

  Judgment Currency      85  

Section 15.07

  Acknowledgement and Consent to Bail-in of EEA Financial Institutions      86  

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    –      Form of Compliance Certificate Exhibit B    –      Form of
Assignment and Assumption Exhibit C    –      Form of Prepayment Notice Exhibit
D    –      Form of Promissory Note Exhibit E    –      Form of Borrowing Notice
Exhibit F    –      Form of Conversion/Continuation Notice Exhibit G    –     
Form of Officer’s Certificate Exhibit H-1    –      Form of U.S. Tax Compliance
Certificate Exhibit H-2    –      Form of U.S. Tax Compliance Certificate
Exhibit H-3    –      Form of U.S. Tax Compliance Certificate Exhibit H-4    –  
   Form of U.S. Tax Compliance Certificate Exhibit I    –      Form of Solvency
Certificate

SCHEDULES

Pricing Schedule

Commitment Schedule

 

Schedule 13.01    –      Certain Addresses for Notices

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement, dated as of April 30, 2018, is among salesforce.com,
inc., a Delaware corporation (the “Borrower”), the institutions from time to
time parties hereto as Lenders (whether by execution of this Agreement or an
assignment pursuant to Section 12.01), and Bank of America, N.A., as
Administrative Agent.

The Borrower intends to acquire MuleSoft pursuant to the MuleSoft Acquisition
Agreement. In connection with the MuleSoft Acquisition, the Borrower requests
that the Lenders provide a term loan facility to the Borrower for the purposes
set forth herein, and the Lenders and the Administrative Agent are willing to do
so on the terms and conditions set forth herein. In consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Certain Defined Terms. As used in this Agreement:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition by the
Borrower or any of its Subsidiaries of all or substantially all of the assets of
a Person, or of any business or division of a Person, (b) the acquisition by the
Borrower or any of its Subsidiaries of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary of the Borrower, (c) a merger or consolidation or any other
combination by the Borrower or any of its Subsidiaries with another Person
(other than a Person that is a Subsidiary) provided that the Borrower (or a
Person that succeeds to the Borrower pursuant to Section 6.08 in connection with
such transaction or series of related transactions) or a Subsidiary of the
Borrower (or a Person that becomes a Subsidiary of the Borrower as a result of
such transaction) is the surviving entity; provided that any Person that is a
Subsidiary at the time of execution of the definitive agreement related to any
such transaction or series of related transactions (or, in the case of a tender
offer or similar transaction, at the time of filing of the definitive offer
document) shall constitute a Subsidiary for purposes of this definition even if
in connection with such transaction or series of related transactions, such
Person becomes a direct or indirect holding company of the Borrower or (d) the
acquisition of real property by the Borrower or any of its Subsidiaries that is
expected to be used in whole or in part in the normal operations of the Borrower
or its Subsidiaries.

“Acquisition Debt” means any Indebtedness for Borrowed Money of the Borrower or
any of its Subsidiaries that has been issued for the purpose of financing, in
whole or in part, a Material Acquisition and any related transactions or series
of related transactions (including for the purpose of refinancing or replacing
all or a portion of any pre-existing Indebtedness for Borrowed Money of the
Borrower, any of its Subsidiaries or the Person(s) or assets to be acquired);
provided that either (a)(i) the release of the proceeds thereof to the Borrower
and its Subsidiaries is contingent upon the



--------------------------------------------------------------------------------

consummation of such Material Acquisition and, pending such release, such
proceeds are held pursuant to an escrow or similar arrangement and (ii) if the
definitive agreement (or, in the case of a tender offer or similar transaction,
the definitive offer document) for such Material Acquisition is terminated prior
to the consummation of such Material Acquisition or if such Material Acquisition
is otherwise not consummated by the date specified in the definitive
documentation relating to such Indebtedness for Borrowed Money, such proceeds
shall be promptly applied to satisfy and discharge all obligations of the
Borrower and its Subsidiaries in respect of such Indebtedness for Borrowed Money
or (b)(i) such Indebtedness for Borrowed Money contains a “special mandatory
redemption” provision (or other similar provision) or otherwise permits such
Indebtedness for Borrowed Money to be redeemed or prepaid if such Material
Acquisition is not consummated by the date specified in the definitive
documentation relating to such Indebtedness for Borrowed Money, and (ii) if the
definitive agreement (or, in the case of a tender offer or similar transaction,
the definitive offer document) for such Material Acquisition is terminated in
accordance with its terms prior to the consummation of such Material Acquisition
or such Material Acquisition is otherwise not consummated by the date specified
in the definitive documentation relating to such Indebtedness for Borrowed
Money, such Indebtedness for Borrowed Money is so redeemed or prepaid within
ninety (90) days of such termination or such specified date, as the case may be.

“Administrative Agent” means Bank of America in its capacity as contractual
representative of the Lenders pursuant to Article 10, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article 10.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 13.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of ten percent (10%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.

“Agent” means any of the Administrative Agent, the Arrangers or the Syndication
Agent, as appropriate, and “Agents” means, collectively, the Administrative
Agent, the Arrangers and the Syndication Agent.

“Agent Parties” is defined in Section 13.01(c).

“Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments of all of the Lenders at such time, as may be adjusted from time to
time pursuant to the terms hereof. The Aggregate Commitment as of the Effective
Date is Five Hundred Million and 00/100 Dollars ($500,000,000.00).

 

2



--------------------------------------------------------------------------------

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure with respect to all of the Lenders at such time.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means GAAP, applied in a manner consistent
with that used in preparing the financial statements of the Borrower referred to
in Section 5.04; provided, however, that notwithstanding anything contained in
Section 9.07 to the contrary, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change in GAAP occurring after the Effective Date (or any change
in GAAP that occurred on or prior to the Effective Date but was not reflected in
the financial statements included in the Borrower SEC Report) or in the
application thereof on the operation of such provision, regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

“Agreement Currency” is defined in Section 15.06.

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect for such day and (c) the Eurocurrency Base Rate plus 1.0%. “Prime Rate”
means the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate.” The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Alternate Base Rate shall be less
than zero, such rate shall be deemed zero for all purposes of this Agreement.

“Alternate Base Rate Loan” means a Loan, or portion thereof, which, except as
otherwise provided in Section 2.11, bears interest at the Alternate Base Rate.
All Alternate Base Rate Loans shall be denominated in Dollars.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption, including the
United States Foreign Corrupt Practices Act of 1977, as amended.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means, with respect to Loans of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to Loans
of such Type as set forth under the heading “Applicable Margin” in the Pricing
Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s and its
subsidiaries’ (taken as a whole) investment banking, commercial lending services
or related businesses are transferred following the date of this Agreement) and
JPMorgan Chase Bank, N.A., in their capacity as Joint Lead Arrangers.

“Article” means an Article of this Agreement unless another document is
specifically referenced.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.01), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

“Authorized Officer” means any of the President, the Chairman, the Chief
Executive Officer, the Chief Financial Officer, the Chief Accounting Officer,
any Vice President, the Treasurer, the Assistant Treasurer, the Controller or
the Secretary of the Borrower and, solely for purposes of notices given pursuant
to Article 2, any other officer or employee of the Borrower so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Borrower designated in or pursuant to an agreement
between the Borrower and the Administrative Agent, in each case acting in
accordance with the terms of the signing authority granted in the incumbency
certificate delivered to the Administrative Agent pursuant to Section 4.01(c)
(including any supplements thereto delivered to the Administrative Agent from
time to time by way of an officers’ certificate jointly executed by two
Authorized Officers).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A., a national banking association
having its principal office in Charlotte, North Carolina, in its individual
capacity, and its successors.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” is defined in the preamble hereto.

“Borrower Materials” is defined in Section 6.01.

“Borrower SEC Report” means the Borrower’s Annual Report on Form 10-K for the
fiscal year ended January 31, 2018.

“Borrowing” means a borrowing hereunder (a) consisting of the aggregate amount
of several Loans made by the Lenders on the Closing Date or (b) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Loans of the
same Type and, in the case of Eurocurrency Loans, for the same Interest Period.

“Borrowing Notice” is defined in Section 2.08.

“Bridge Facility” means the 364-day unsecured bridge term loan facility
contemplated by that certain commitment letter, dated March 20, 2018, among
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of America and the
Borrower, as amended, supplemented or otherwise modified prior to the date
hereof.

“Business Day” means a day (other than Saturday or Sunday) on which banks are
generally open in San Francisco, California and New York, New York for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system (or any other
equivalent wire system) and if such day relates to any interest rate settings,
any fundings, disbursements, settlements and payments in respect of any
Eurocurrency Loan, any day that is also a London Banking Day.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles; provided that notwithstanding
anything contained in the definition of Agreement Accounting Principles to the
contrary, unless the Borrower otherwise elects by delivery of a notice to the
Administrative Agent, all leases of any Person that are or would be
characterized as operating leases in accordance with GAAP as in effect in the
United States on January 31, 2018 (whether or not such operating leases were in
effect on such date) shall continue to be accounted for as operating leases (and
not as Capitalized Leases) for purposes of this Agreement regardless of any
change in GAAP following the date that would otherwise require such obligations
to be recharacterized as Capitalized Leases.

 

5



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles; provided that notwithstanding anything contained in the definition
of Agreement Accounting Principles to the contrary, unless the Borrower
otherwise elects by delivery of a notice delivered to the Administrative Agent,
all obligations under any leases of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP as in
effect in the United States on January 31, 2018 (whether or not such operating
lease obligations were in effect on such date) shall continue to be accounted
for as operating lease obligations (and not as Capitalized Lease Obligations)
for purposes of this Agreement regardless of any change in GAAP following the
date that would otherwise require such obligations to be recharacterized as
Capitalized Lease Obligations.

“Certain Funds Period” has the meaning set forth in Section 4.03.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives promulgated thereunder or issued in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in the case of clauses (x) and (y) be
deemed to be a “Change in Law”, regardless of the date enacted, adopted, issued,
promulgated or implemented.

“Change of Control” means (a) the direct or indirect sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
assets of the Borrower and its Subsidiaries taken as a whole to any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) other than the
Borrower or one of its Subsidiaries or (b) an event or series of events by which
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 50.0% of the
then-outstanding shares of capital stock or equivalent interests of the Borrower
the holders of which are ordinarily, in the absence of contingencies, entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully diluted basis, even though the right to so vote

 

6



--------------------------------------------------------------------------------

has been suspended by the happening of such a contingency (the “Voting Stock”).
Notwithstanding the foregoing, a transaction will not be considered to be a
Change of Control if (x) the Borrower becomes a direct or indirect wholly owned
Subsidiary of another Person and (y) the shares of the Voting Stock of the
Borrower outstanding immediately prior to such transaction constitute, or are
converted into or exchanged for, a majority of the Voting Stock of such Person
immediately after giving effect to such transaction.

“Closing Date” shall mean the date on which all of the conditions precedent
specified in Section 4.02 shall first be satisfied (or waived).

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to the Borrower pursuant to Section 2.01, in an aggregate principal amount not
to exceed the amount set forth on the Commitment Schedule (which schedule shall
set forth each Lender’s Commitment as of the Effective Date) or in an Assignment
and Assumption executed pursuant to Section 12.01or as otherwise modified from
time to time pursuant to the terms hereof.

“Commitment Fee” is defined in Section 2.05.

“Commitment Schedule” means the Schedule attached hereto and identified as such,
identifying each Lender’s Commitment as of the Effective Date.

“Consolidated Assets” means, at any date of determination, the total amount, as
shown on or reflected in the most recent consolidated balance sheet of the
Borrower and its subsidiaries as at the end of the Borrower’s fiscal quarter
ending prior to such date, of all assets of the Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with Agreement Accounting
Principles (giving pro forma effect to any acquisition or disposition of
Property of the Borrower or any of its subsidiaries involving the payment or
receipt of consideration by the Borrower or any of its subsidiaries in excess of
$500,000,000 that has occurred since the end of such fiscal quarter as if such
acquisition or disposition had occurred on the last day of such fiscal quarter).

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus

(a) the following (without duplication) to the extent deducted in calculating
such Consolidated Net Income for such period:

(i) Consolidated Interest Charges for such period;

(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, including, without
limitation, any franchise taxes or other taxes based on income, profits or
capital and all other taxes that are included in the provision for income tax
line item on the consolidated income statement of the Borrower and its
Subsidiaries for such period;

 

7



--------------------------------------------------------------------------------

(iii) depreciation and amortization expense (excluding, for avoidance of doubt,
amortization of deferred commissions, capitalized costs to acquire revenue
contracts or substantially equivalent items) for such period;

(iv) any increases in deferred or unearned revenue or substantially equivalent
items for such period (net of any increases in deferred costs (which deferred
costs, for avoidance of doubt, do not include deferred commissions, capitalized
costs to acquire revenue contracts or substantially equivalent items) for such
period);

(v) all non-cash expenses, losses or charges for such period (other than any
such non-cash expenses, losses or charges that represent an accrual or reserve
for future cash expenses, losses or charges or that relate to the write-down of
current assets), including, without limitation, non-cash stock based employee
compensation expenses for such period and non-cash expenses, losses or charges
for such period in connection with (A) “goodwill impairment losses” under FASB
Statement 142, (B) unrealized losses resulting from mark-to-market accounting in
respect of Rate Management Transactions and (C) unrealized losses on equity
investments;

(vi) in connection with the MuleSoft Acquisition or any other Acquisition
(except for an Acquisition of the type set forth in clause (d) of the definition
thereof), all non-recurring restructuring costs, facilities relocation costs,
acquisition integration costs and fees, including cash severance payments, and
non-recurring fees and expenses, in each case paid during such period in
connection with such Acquisition and within twelve (12) months of the completion
of such Acquisition; provided that the amount added back to Consolidated Net
Income pursuant to this clause (vi) in respect of any such costs, fees, payments
and expenses paid in cash in connection with all such Acquisitions other than
the MuleSoft Acquisition shall not exceed 15% of Consolidated EBITDA (calculated
before giving effect to this clause (vi) in the aggregate for any period of four
fiscal quarters of the Borrower);

(vii) any extraordinary expenses, charges or losses;

minus

(b) the following (without duplication) to the extent included in calculating
such Consolidated Net Income:

(i) any extraordinary gains (less all fees and expenses related thereto);

 

8



--------------------------------------------------------------------------------

(ii) any decreases in deferred or unearned revenue or substantially equivalent
items for such period (net of any decreases in deferred costs (which deferred
costs, for avoidance of doubt, do not include deferred commissions, capitalized
costs to acquire revenue contracts or substantially equivalent items) for such
period); and

(iii) all non-cash income or gains for such period including, without
limitation, unrealized gains resulting from mark-to-market accounting in respect
of Rate Management Transactions and unrealized gains on equity investments.

In addition, in the event that the Borrower or any of its subsidiaries, during
the relevant period, consummated an acquisition or disposition of Property
involving the payment or receipt of consideration by the Borrower or any of its
subsidiaries in excess of $500,000,000, Consolidated EBITDA will be determined
giving pro forma effect to such acquisition or disposition as if such
acquisition or disposition and any related incurrence or repayment of
Indebtedness had occurred on the first day of the relevant period, but shall not
take into account any cost savings projected to be realized as a result of such
acquisition or disposition.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of, without duplication, (a) all
interest, premium payments, amortization of debt discount, fees, charges and
related expenses in connection with Indebtedness (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP plus (b) the
portion of rent expense with respect to such period under Capitalized Leases
that is treated as interest in accordance with GAAP plus (c) the implied
interest component of Synthetic Lease Obligations with respect to such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Indebtedness for Borrowed Money of the Borrower and its Subsidiaries on a
consolidated basis as of such date to (b) Consolidated EBITDA for the most
recently completed four fiscal quarters.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries calculated on a consolidated basis, net income for that period, as
determined in accordance with Agreement Accounting Principles.

“Contingent Obligation” means, for any Person, any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person
that constitute Indebtedness (other than Indebtedness of the type described in
clause (v) of the definition of such term), or agrees to maintain the net worth
or working capital or other financial condition

 

9



--------------------------------------------------------------------------------

of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.09.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event described in Article 7.

“Defaulting Lender” means, subject to Section 2.21(e), any Lender that (a) has
failed to (i) perform any of its funding obligations hereunder, including in
respect of its Loans, within three (3) Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing) or (ii) pay to the
Administrative Agent or any Lender any other amount required to be paid by it
hereunder within three (3) Business Days of the date when due, (b) has notified
the Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder, or generally under
other agreements in which it commits to extend credit, unless such notification
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (c) has failed, within three (3) Business
Days after written request by the Administrative Agent or the Borrower to
confirm in a manner satisfactory to the Administrative Agent or the Borrower, as
applicable, that it will comply with its funding obligations, which request was
made because of a reasonable concern by the Administrative Agent or the Borrower
that such Lender may not be able to comply with its funding obligations
hereunder; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent or the Borrower, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its

 

10



--------------------------------------------------------------------------------

business or a custodian appointed for it, (iii) become the subject of a Bail-in
Action or (iv) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority unless such ownership or
equity results in or provides such Lender with immunity from the jurisdiction of
courts within the United States or any other nation or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender. Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.21(e)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower and each Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or its government is, the subject or target of
any Sanction.

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Maturity Date.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of Dollars with such currency.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

11



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which all of the conditions specified in
Section 4.01 shall first be satisfied (or waived).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.01(b)(v), (vi) and (vii) (subject to such consents, if
any, as may be required under Section 12.01(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, cost of environmental remediation, fines,
penalties or indemnities), resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) the rules
or regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Base Rate” means

(a) for any Interest Period with respect to a Eurocurrency Loan, the rate per
annum equal to the London Interbank Offered Rate administered by the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a London Interbank Offered Rate available)
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
comparable commercially available source providing such quotations as may be
designated by the Administrative Agent from

 

12



--------------------------------------------------------------------------------

time to time in its reasonable discretion) at approximately 11:00 a.m., London
time, two (2) London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) in the London interbank market with a term equivalent to such Interest
Period; and

(b) for any interest calculation with respect to an Alternate Base Rate Loan on
any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two (2) London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day.

If the Eurocurrency Base Rate shall be less than zero, such rate shall be deemed
zero for all purposes of this Agreement.

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate requested by
the Borrower pursuant to Sections 2.08 and 2.09. Eurocurrency Loans shall be
denominated in Dollars.

“Eurocurrency Rate” means, with respect to a Eurocurrency Loan for the relevant
Interest Period, the quotient of (i) the Eurocurrency Base Rate applicable to
such Interest Period divided by (ii) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Interest Period.

“Exchange Rate” for a currency means the rate determined by the Borrower for the
purchase of such currency with another currency, as published on the applicable
Bloomberg screen page at or about 11:00 a.m. (New York time) on the date as of
which the foreign exchange computation is made. In the event that such rate does
not appear on the applicable Bloomberg screen page, the “Exchange Rate” with
respect to the purchase of such currency with another currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower, or, in the absence of such agreement, such “Exchange Rate” shall
instead be the rate determined by the Borrower to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office in respect of such currency at approximately 11:00 a.m. (local
time) on the date as of which the foreign exchange computation is made; provided
that if at the time of any such determination, no such spot rate can reasonably
be quoted, the Borrower may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), franchise Taxes imposed on it (in lieu of net
income Taxes), and branch profits or similar Taxes, in each case, imposed by the
jurisdiction (or any political subdivision thereof) (i) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable

 

13



--------------------------------------------------------------------------------

Lending Installation is located, or (ii) where the recipient otherwise has a
present or former connection (other than by reason of the activities and
transactions specifically contemplated by this Agreement, including selling or
assigning an interest in any Loan or Loan Document or enforcing provisions of
any Loan Document), (b) any backup withholding Tax that is required by the Code
to be withheld from amounts payable to a Lender that has failed to comply with
Section 3.05(e)(ii), (c) in the case of a Foreign Lender, any U.S. withholding
Tax that is required to be imposed on amounts payable to such Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.18) pursuant to the laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Installation), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Installation (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 3.05(a)(i) or (ii), (d) in the case of a Lender, any
withholding Tax that is attributable to such Lender’s failure to comply with
Section 3.05(e) and (e) any U.S. federal withholding Taxes imposed under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“FATCA” means Sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any regulations promulgated
thereunder or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
laws, rules and regulations adopted by a non-U.S. jurisdiction to effect any
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means that certain Permanent Financing Fee Letter, dated as of
March 20, 2018, among the Borrower, Bank of America and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, but only with respect to (i) the “Term Upfront Fee”
referred to in Section 2(B) thereof in respect of the agreements of the Lenders
party hereto and (ii) the annual “Term Administrative Fee” referred to therein
in respect of the services of the Administrative Agent hereunder.

“Foreign Lender” means any Lender that is not organized under the laws of the
United States, any State thereof or the District of Columbia.

 

14



--------------------------------------------------------------------------------

“Foreign Pension Plan” means any defined benefit plan as described in
Section 3(35) of ERISA for which the Borrower, any Subsidiary or any member of
the Controlled Group is a sponsor or administrator or to which the Borrower, any
Subsidiary or any member of the Controlled Group has any liability, and which
(a) is maintained or contributed to for the benefit of employees of the
Borrower, any of its respective Subsidiaries or any member of its Controlled
Group, (b) is not covered by ERISA pursuant to Section 4(b)(4) of ERISA, and
(c) under applicable local law, is required to be funded through a trust or
other funding vehicle.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, subject to the Agreement Accounting
Principles.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of a Person means, without duplication, (a) the obligations of
such Person (i) for borrowed money, (ii) under or with respect to notes payable
which represent extensions of credit (whether or not representing obligations
for borrowed money) to such Person, (iii) constituting reimbursement obligations
with respect to letters of credit and banker’s acceptances issued for the
account of such Person, (iv) for the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade), (v) for its
Contingent Obligations, (vi) for its Net Mark-to-Market Exposure under Rate
Management Transactions, (vii) for its Capitalized Lease Obligations, (viii)
[Reserved], (ix) [Reserved] and (x) with respect to Disqualified Stock, (b) the
obligations of others, whether or not assumed, secured by Liens on property of
such Person or payable out of the proceeds of, or production from, property or
assets now or hereafter owned or acquired by such Person and (c) any other
obligation or other financial accommodation which in accordance with Agreement
Accounting Principles would be shown as a liability on the consolidated balance
sheet of such Person.

 

15



--------------------------------------------------------------------------------

“Indebtedness for Borrowed Money” of a Person means, without duplication,
(a) the outstanding principal amount of indebtedness for borrowed money (whether
or not evidenced by bonds, debentures, notes or similar instruments), (b)
obligations for the deferred purchase price of property or services (other than
(i) trade accounts payable, intercompany charges and expenses, deferred revenue
and other accrued liabilities (including deferred payments in respect of
services by employees), in each case incurred in the ordinary course of business
and (ii) any earn-out obligation or other post-closing balance sheet adjustment
prior to such time as it becomes a liability on the balance sheet of the
Borrower in accordance with GAAP), (c) Capitalized Lease Obligations, (d) unpaid
reimbursement obligations with respect to drawn letters of credit and banker’s
acceptances issued for the account of such Person (to the extent not already
cash collateralized) and (e) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of any other Person of the kinds referred to in
clause (a), (b), (c) or (d) above. Notwithstanding the foregoing, clause
(c) shall not include any obligations of the Borrower or any Subsidiary
classified as Capitalized Lease Obligations under GAAP or for other accounting
purposes, but for which the Borrower and its Subsidiaries do not make and are
not required to make any cash payment.

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
hereunder.

“Indemnitee” is defined in Section 9.06(b).

“Information” is defined in Section 9.10.

“Interest Period” means, with respect to a Eurocurrency Loan, a period of one
week, one, two, three or six months or such other period agreed to by the
Lenders and the Borrower, as selected by the Borrower in its Borrowing Notice,
commencing on the Closing Date, if applicable, or on the date on which a
Eurocurrency Loan is continued or an Alternate Base Rate Loan is converted into
a Eurocurrency Loan. Such Interest Period shall end on but exclude the day which
corresponds numerically to such date one, two, three or six months or such other
agreed upon period thereafter, or, in the case of an Interest Period of one week
shall end on but exclude the day that is one week thereafter; provided, however,
that if there is no such numerically corresponding day in such next, second,
third or sixth succeeding month or such other succeeding period, such Interest
Period shall end on the last Business Day of such next, second, third or sixth
succeeding month or such other succeeding period. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day; provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

“Judgment Currency” is defined in Section 15.06.

 

16



--------------------------------------------------------------------------------

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, as well as any Person
that becomes a “Lender” hereunder pursuant to an Assignment and Assumption.

“Lending Installation” means, with respect to a Lender or the Agents, the
office, branch, subsidiary or affiliate of such Lender or Agent listed on the
administrative information sheets provided to the Administrative Agent in
connection herewith, or otherwise selected by such Lender or Agent pursuant to
Section 2.16.

“LIBOR Successor Rate” is defined in Section 3.07(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Eurocurrency
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of the Administrative Agent, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the Borrower).

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, any of such Lender’s loans made pursuant
to Section 2.01 (and any conversion or continuation thereof pursuant to
Section 2.09).

“Loan Documents” means this Agreement and any Notes issued pursuant to
Section 2.13 (if requested) as the same may be amended, restated or otherwise
modified and in effect from time to time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Major Subsidiary” means any Subsidiary of the Borrower (a) which is organized
and existing under, or has its principal place of business in, the United States
or any political subdivision thereof, Canada or any political subdivision
thereof, any country which is a member of the European Union on the Effective
Date or any political subdivision thereof, or Switzerland, Norway or Australia
or any of their respective political subdivisions, and (b) which has at any time
total assets (after intercompany eliminations) exceeding 10% of Consolidated
Assets.

 

17



--------------------------------------------------------------------------------

“Material Acquisition” shall mean any Acquisition the total consideration for
which is equal to or greater than $500,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders or the Administrative Agent against the Borrower under the Loan
Documents, taken as a whole.

“Maturity Date” means the date that is three (3) years after the Closing Date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MuleSoft” means MuleSoft, Inc., a company organized under the laws of the State
of Delaware.

“MuleSoft Acquisition” means the acquisition by the Borrower of all of the
common equity interests of MuleSoft.

“MuleSoft Acquisition Agreement” shall mean that certain Agreement and Plan of
Merger dated as of March 20, 2018 by and among the Borrower, Malbec Acquisition
Corp. and MuleSoft, as amended, restated or otherwise modified from time to
time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Borrower,
any Subsidiary or any member of the Controlled Group is a party to which more
than one employer is obligated to make contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Note” is defined in Section 2.13(e).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Obligations” means all Loans, debts, liabilities, obligations, covenants and
duties owing by the Borrower to any of the Agents, any Lender, the Arrangers,
any affiliate of the Agents or any Lender, the Arrangers, or any indemnitee
under the provisions of Section 9.06 or any other provisions of the Loan
Documents, in each case of any kind or nature, present or future, arising under
this Agreement or any other Loan

 

18



--------------------------------------------------------------------------------

Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, foreign exchange risk, guaranty, indemnification, or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired (including, for the avoidance of doubt,
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any proceeding
under any Debtor Relief Law, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding). The term includes,
without limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees, and any other sum chargeable to the Borrower
under this Agreement or any other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent’s or such Lender’s
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, documentary, intangible,
recording or filing taxes or any similar taxes, charges or levies arising from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its outstanding Loans at such time.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” is defined in Section 12.01(d).

“Participant Register” is defined in Section 12.01(d).

“Payment Date” means the last Business Day of each March, June, September and
December and the Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

19



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee benefit plan other than a Multiemployer Plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which the Borrower, any Subsidiary or any member
of the Controlled Group may have liability.

“Platform” is defined in Section 6.01.

“Pricing Schedule” means the Schedule identifying the Applicable Margin attached
hereto identified as such.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, prior to the Closing Date, a
portion equal to a fraction (carried out to the ninth decimal place) the
numerator of which is such Lender’s Commitment at such time (in each case, as
adjusted from time to time in accordance with the provisions of this Agreement)
and the denominator of which is the Aggregate Commitment at such time, and from
and after the Closing Date, a portion equal to a fraction (carried out to the
ninth decimal place) the numerator of which is such Lender’s Outstanding Credit
Exposure at such time and the denominator of which is the sum of the Aggregate
Outstanding Credit Exposure at such time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” means the public credit rating for senior unsecured,
long-term debt without third-party credit enhancement by S&P and Moody’s.

“Public Lender” is defined in Section 6.01.

“Rate Management Transaction” (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the

 

20



--------------------------------------------------------------------------------

International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. For the
avoidance of doubt, the following shall not be deemed a “Rate Management
Transaction”: (i) any phantom stock or similar plan (including any stock option
plan) providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries, (ii) any stock option or warrant agreement for the purchase of
equity interests of the Borrower, (iii) the purchase of equity interests or
Indebtedness (including securities convertible into equity interests) of the
Borrower pursuant to delayed delivery contracts or (iv) any of the foregoing to
the extent that it constitutes a derivative embedded in a convertible security
issued by the Borrower.

“Register” is defined in Section 12.01(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Related Parties” means, with respect to any Person, such Person’s Affiliates,
controlling Persons, successors and assigns, and the directors, officers,
employees, agents and advisors of the foregoing.

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event; provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.

“Required Lenders” means, on any date of determination prior to the Closing
Date, Lenders in the aggregate having greater than fifty percent (50%) of the
Aggregate Commitment on such date, and from and after the Closing Date, Lenders
in the aggregate holding greater than fifty percent (50%) of the Aggregate
Outstanding Credit Exposure on such date; provided that the Commitment of, and
the portion of the Aggregate Outstanding Credit Exposure held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

21



--------------------------------------------------------------------------------

“Requisite Amount” means $250,000,000.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Government (including,
without limitation, OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union or Her Majesty’s Treasury.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section” means a numbered Section of this Agreement, unless another document is
specifically referenced.

“Scheduled Unavailability Date” is defined in Section 3.07(b)(ii).

“Specified Credit Agreement Representations” means the representations and
warranties made in Sections 5.01(a) (limited to due and proper incorporation and
valid existence), 5.02 (limited, in the case of the first sentence thereof, to
execution and delivery of the Loan Documents), 5.03(a)(ii) (limited to execution
and delivery of the Loan Documents), 5.03(a)(iii) (limited to execution and
delivery of the Loan Documents, and solely with respect to any agreement or
instrument evidencing Indebtedness for Borrowed Money (of the type described in
clause (a) of the definition thereof) of the Borrower in a principal or
committed amount in excess of $250,000,000 (determined pro forma for the
Transactions and without giving effect to the “Material Adverse Effect”
qualification in Section 5.03(a)(iii))), 5.06, 5.09, 5.10 and the last sentence
of Section 5.11.

“Specified Defaults” means an Event of Default with respect to Sections 7.02(b),
7.03 (solely with respect to an intentional breach by the Borrower of
Section 6.08), 7.05 (solely with respect to the Borrower) and 7.06 (solely with
respect to the Borrower).

“Specified Merger Agreement Representations” means such of the representations
and warranties made by MuleSoft with respect to MuleSoft and its subsidiaries in
the MuleSoft Acquisition Agreement that are material to the interests of the
Lenders, but only to the extent that the Borrower (or its Subsidiary or
Affiliate) has the right to terminate the Borrower’s (or their) obligations
under the MuleSoft Acquisition Agreement, or decline to consummate the MuleSoft
Acquisition, as a result of a breach of such representations and warranties in
the MuleSoft Acquisition Agreement.

 

22



--------------------------------------------------------------------------------

“Subject Related Parties” means, with respect to any Person, such Person’s
(a) controlling Persons, controlled Affiliates or subsidiaries, (b) directors,
officers or employees of such Person or of any of its subsidiaries, controlled
Affiliates or controlling Persons or (c) agents and advisors of such Person or
of any of its subsidiaries, controlled Affiliates or controlling Persons.

“Subsidiary” of a Person means (a) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (b) any partnership, limited liability company, association, joint venture or
similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, on any date of determination, with respect to the
Property of the Borrower and its Subsidiaries, Property which represents more
than fifteen percent (15%) of the Consolidated Assets of the Borrower and its
Subsidiaries on such date.

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as the
syndication agent for the Lenders, and not in its individual capacity as a
Lender.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Facility” means the term loan credit facility established pursuant to
Article 2.

“Termination Date” means the earliest of (A) September 27, 2018, which shall be
extended to November 28, 2018 if the “Outside Date” (as defined in the MuleSoft
Acquisition Agreement as in effect on March 20, 2018) is extended pursuant
Section 9.1(d) of the MuleSoft Acquisition Agreement (as in effect on March 20,
2018), (B) the

 

23



--------------------------------------------------------------------------------

date of consummation of the MuleSoft Acquisition without the use of any Loans,
(C) the date of the termination in accordance with the terms of the MuleSoft
Acquisiton Agreement of the Borrower’s obligations under the MuleSoft
Acquisition Agreement to consummate the MuleSoft Acquisition and (D) the
termination of the Commitments in full pursuant to Section 2.05(c).

“Transactions” means (i) the MuleSoft Acquisition, (ii) the issuance by the
Borrower of its $1,000,000,000 in aggregate principal amount of Senior Notes due
2023 and $1,500,000,000 in aggregate principal amount of Senior Notes due 2028
on April 11, 2018, (iii) the entry into that certain Second Amended and Restated
Credit Agreement, dated as of the date hereof, among the Borrower, the lenders
and other parties party thereto, and Wells Fargo Bank, National Association, as
administrative agent, (iv) the entry into that certain Amended and Restated
Credit Agreement, dated as of the date hereof, among the Borrower, the lenders
and other parties party thereto, and Bank of America, N.A., as administrative
agent, (v) the entry into the Loan Documents and funding of the Loans and
(vi) the transactions contemplated by or related to the foregoing.

“Type” means, with respect to any Loan, its nature as an Alternate Base Rate
Loan or a Eurocurrency Loan.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using PBGC actuarial
assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.05(e)(ii)(B)(3).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

24



--------------------------------------------------------------------------------

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

Section 1.02 References. Any references to the Borrower’s Subsidiaries shall not
in any way be construed as consent by the Administrative Agent or any Lender to
the establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.

Section 1.03 [Reserved].

Section 1.04 Exchange Rates, Basket Calculations. (a) Except for purposes of
financial statements delivered by the Borrower hereunder or calculating the
financial covenant hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent based on the Exchange Rate in respect of the date of such
determination.

(b) For purposes of determining compliance with Section 6.10, no Unmatured
Default or Default shall be deemed to have occurred solely as a result of
changes in Exchange Rates occurring after the time any Lien is created or
incurred.

(c) For purposes of determining compliance with Section 6.11, the amount of
Indebtedness for Borrowed Money denominated in any currency other than Dollars
will be converted into Dollars based on the relevant Exchange Rate(s) in effect
as of the last day of the fiscal quarter of the Borrower for which the
Consolidated Leverage Ratio is calculated.

(d) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

ARTICLE 2

THE CREDITS

Section 2.01 Description of Facility; Commitment. Subject solely to the
occurrence of the Closing Date, each Lender severally and not jointly agrees to
make a Loan to the Borrower, in Dollars, in a single drawing on the Closing Date
in accordance with its Pro Rata Share and in an amount not to exceed such
Lender’s Commitment. Amounts paid, repaid or prepaid on the Loans may not be
reborrowed.

Section 2.02 Maturity Date. Any outstanding Loans and all other unpaid
Obligations (other than contingent indemnity obligations) shall be paid in full
by the Borrower on the Maturity Date. Notwithstanding the termination of this
Agreement on the Maturity Date, until all of the Obligations (other than
contingent indemnity obligations) shall have been fully paid and satisfied and
all financing arrangements among the Borrower and the Lenders hereunder and
under the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

 

25



--------------------------------------------------------------------------------

Section 2.03 [Reserved].

Section 2.04 Types of Loans. The Loans may consist of Alternate Base Rate Loans
or Eurocurrency Loans, or a combination thereof, selected by the Borrower in
accordance with Sections 2.08 and 2.09.

Section 2.05 Fees; Reductions in Aggregate Commitment.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender (other than a Defaulting Lender) a commitment fee
(the “Commitment Fee”) of 0.125% per annum multiplied by the aggregate principal
amount of each Lender’s respective Commitment from time to time outstanding,
accruing from and after June 18, 2018 to but excluding the earlier to occur of
(i) the Closing Date and (ii) the Termination Date. Such Commitment Fee shall be
due and payable in full upon the earlier to occur of (i) the Closing Date and
(ii) the Termination Date.

(b) Fee Letter. The Borrower shall pay to the Administrative Agent for its own
account fees in an amount equal to 50% of the amount set forth in Section 4(a)
of the Fee Letter and at the times specified in the Fee Letter. In addition, the
Borrower shall pay to the Administrative Agent, for the ratable account of the
Lenders, any other fees set forth in the Fee Letter. Such fees shall be fully
earned when paid and shall be non-refundable for any reason whatsoever.

(c) Reductions in Aggregate Commitment. Prior to the Closing Date, the Borrower
may permanently reduce the Aggregate Commitment in whole, or in part ratably
(except as provided in Section 2.18) among the Lenders, in integral multiples of
$3,000,000 or any whole multiple of $1,000,000 in excess thereof, by giving the
Administrative Agent notice of such reduction not later than 11:00 a.m. (Pacific
time) on any Business Day, which notice shall specify the amount of any such
reduction and which notice may be conditioned upon the occurrence of any
transaction. If the Closing Date occurs, the Aggregate Commitments shall be
automatically and permanently reduced to zero upon the borrowing of the Loans on
the Closing Date. In the event that the Closing Date shall not have occurred on
or prior to the Termination Date, each Lender’s Commitment shall automatically
terminate at 11:59:59 p.m. New York time on the Termination Date and each Lender
shall upon such termination have no further obligation to make the Loans.

Section 2.06 Minimum Amount of Each Loan. Each Eurocurrency Loan shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), each Alternate Base Rate Loan shall be in the minimum amount of
$3,000,000 (and in multiples of $1,000,000 if in excess thereof); provided,
however, that any Eurocurrency Loan or Alternate Base Rate Loan may be in the
amount of the unused Aggregate Commitment. The Borrower shall not request a
Eurocurrency Loan if, after giving effect to the requested Eurocurrency Loan,
more than ten (10) Interest Periods would be in effect (unless such limit has
been waived by the Administrative Agent in its sole discretion).

 

26



--------------------------------------------------------------------------------

Section 2.07 Prepayments, Optional Prepayments. The Borrower may from time to
time pay, without penalty or premium, all of its outstanding Alternate Base Rate
Loans or, in a minimum aggregate amount of $3,000,000 or any integral multiple
of $1,000,000 in excess thereof, any portion of its outstanding Alternate Base
Rate Loans upon prior notice to the Administrative Agent substantially in the
form of Exhibit C, or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent) appropriately completed
and signed by an Authorized Officer of the Borrower stating the proposed date
and aggregate principal amount of the applicable prepayments at or before 11:00
a.m. (Pacific time) on the date of such payment. The Borrower may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.04 but without penalty or premium, all of its outstanding
Eurocurrency Loans, or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of its
outstanding Eurocurrency Loans upon prior notice to the Administrative Agent
substantially in the form of Exhibit C, or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by an Authorized Officer of the Borrower
stating the proposed date and aggregate principal amount of the applicable
prepayments at or before 11:00 a.m. (Pacific time) at least three (3) Business
Days’ prior to the date of such payment (or, subject to the payment of any
funding indemnification amounts required by Section 3.04, such other prior
notice as the Administrative Agent may agree to). Subject to Section 2.21, each
such prepayment of a Borrowing shall be applied ratably to the Loans of the
Lenders included in such Borrowing in accordance with their respective Pro Rata
Share. Any notice delivered pursuant to this Section 2.07 may be conditioned
upon the occurrence of one or more events specified therein.

Section 2.08 Method of Selecting Types and Interest Periods for New Loans. The
Borrower shall select the Type of Loan and, in the case of each Eurocurrency
Loan, the Interest Period applicable thereto from time to time. The Borrower
shall give the Administrative Agent notice (which notice may be conditioned on
the occurrence of the Closing Date) substantially in the form of Exhibit E or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), in each case appropriately completed and
signed by an Authorized Officer of the Borrower (a “Borrowing Notice”) not later
than 11:00 a.m. (Pacific time) on the Closing Date of any Alternate Base Rate
Loan to be funded on such date and 11:00 a.m. (Pacific time) two (2) Business
Days’ before the Closing Date for any Eurocurrency Loan to be funded on such
date. A Borrowing Notice shall specify:

(a) the date on which such Loans are requested to be made, which date shall be a
Business Day,

 

27



--------------------------------------------------------------------------------

(b) the aggregate amount of such Loan,

(c) the Type of Loan selected,

(d) in the case of each Eurocurrency Loan, the Interest Period applicable
thereto, and

(e) the location and number of the Borrower’s account (or such other account as
the Borrower may designate) to which proceeds of the Loans are to be disbursed.

Section 2.09 Conversion and Continuation of Outstanding Loans. Alternate Base
Rate Loans shall continue as Alternate Base Rate Loans unless and until such
Alternate Base Rate Loans are converted into Eurocurrency Loans pursuant to this
Section 2.09 or are repaid in accordance with Section 2.07. Each Eurocurrency
Loan shall continue as a Eurocurrency Loan until the end of the then applicable
Interest Period therefor, at which time such Eurocurrency Loan shall be
automatically converted into an Alternate Base Rate Loan, unless (x) such
Eurocurrency Loan is or was repaid in accordance with Section 2.07 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Loan continue as a Eurocurrency Loan for the same or another
Interest Period. Subject to the terms of Section 2.06, the Borrower may elect
from time to time to convert all or any part of an Alternate Base Rate Loan into
a Eurocurrency Loan. Notwithstanding anything to the contrary contained in this
Section 2.09, no Loan may be converted or continued as a Eurocurrency Loan
(except with the consent of the Required Lenders) when any Default has occurred
and is continuing. The Borrower shall give the Administrative Agent notice
substantially in the form of Exhibit F (a “Conversion/Continuation Notice”) or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), in each case appropriately completed and
signed by an Authorized Officer of the Borrower, of each conversion of an
Alternate Base Rate Loan into a Eurocurrency Loan or continuation of a
Eurocurrency Loan not later than 11:00 a.m. (Pacific time) at least three
(3) Business Days prior to the date of the requested conversion or continuation,
specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of the Loan which is to be converted or
continued as a Eurocurrency Loan, and

(c) the duration of the Interest Period applicable thereto.

Section 2.10 Interest Rates. Each Alternate Base Rate Loan shall bear interest
on the outstanding principal amount thereof, for each day from and including the
date such Loan is made or is converted from a Eurocurrency Loan into an
Alternate Base Rate Loan, to but excluding the date it is paid or is converted
into a Eurocurrency Loan pursuant to Section 2.09 hereof, at a rate per annum
equal to the Alternate Base Rate plus

 

28



--------------------------------------------------------------------------------

the Applicable Margin for such day. Changes in the rate of interest on that
portion of any Loan maintained as an Alternate Base Rate Loan will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurocurrency
Loan shall bear interest on the outstanding principal amount thereof, for each
day from and including the first day of the Interest Period applicable thereto
to (but not including) the last day of such Interest Period at the Eurocurrency
Rate for the applicable period plus the Applicable Margin. No Interest Period
may end after the Maturity Date.

Section 2.11 Rates Applicable After Default. During the continuance of a Default
under Section 7.02 the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.02 requiring unanimous consent of the
Lenders to changes in interest rates and which election and notice shall not be
required after a Default or Unmatured Default under Section 7.05 or 7.06),
declare that interest on the overdue amount of the Loans shall be payable at a
rate (after as well as before the commencement of any proceeding under any
Debtor Relief Laws) equal to 2% per annum in excess of the rate otherwise
payable thereon (and, with respect to any other overdue amounts, shall bear
interest at a rate equal to the Alternate Base Rate plus the Applicable Margin
applicable to Alternate Base Rate Loans plus 2% per annum) commencing on the
date of such Default and continuing until such Default is cured or waived.

Section 2.12 Method of Payment. Except as otherwise specified herein, all
payments by the Borrower of principal, interest, fees and its other Obligations
shall be made, with respect to Loans, in Dollars. All payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article 13, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 1:00 p.m. (Pacific time), on the date
when due and shall be applied ratably by the Administrative Agent among the
Lenders entitled thereto. Each payment delivered to the Administrative Agent for
the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at such Lender’s address specified pursuant to Article 13 or at any
Lending Installation specified in a notice received by the Administrative Agent
from such Lender.

Section 2.13 Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the extensions of credit made by such Lender, to the Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (A) the date and the amount of each Loan made hereunder, the Type thereof
and the Interest Period, if any, applicable thereto, (B) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (C) the effective date and amount of each
Assignment and Assumption

 

29



--------------------------------------------------------------------------------

delivered to and accepted by it and the parties thereto pursuant to
Section 12.01, (D) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof, and (E) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control absent manifest
error.

(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
its Obligations in accordance with their terms.

(d) [Reserved].

(e) Any Lender may request that the Loans made or to be made by it be evidenced
by a promissory note in substantially the form of Exhibit D (each, a “Note”). In
such event, the Borrower shall prepare, execute and deliver to such Lender such
Note or Notes payable to such Lender (or its registered assigns). Thereafter,
the Loans evidenced by each such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.01) be represented by one
or more Notes payable to the payee named therein or any assignee pursuant to
Section 12.01, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (a) and (b) above.

Section 2.14 Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Alternate Base Rate Loan shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Effective Date, on any
date on which the Alternate Base Rate Loan is prepaid, whether due to
acceleration or otherwise, and on the Maturity Date. Interest accrued on that
portion of the outstanding principal amount of any Alternate Base Rate Loan
converted into a Eurocurrency Loan on a day other than a Payment Date shall be
payable on the date of conversion. Interest accrued on each Eurocurrency Loan
shall be payable on the last day of its applicable Interest Period, on any date
on which the Eurocurrency Loan is prepaid, whether by acceleration or otherwise,
and on the Maturity Date. Interest accrued on each Eurocurrency Loan having an
Interest Period longer than three (3) months shall also be payable on the last
day of each three-month interval during such Interest Period. Interest accrued
pursuant to Section 2.11 shall be payable on demand. With respect to
(a) interest on all Loans (other than Alternate Base Rate Loans), Commitment
Fees and other fees hereunder, such interest or fees shall be calculated for
actual days elapsed on the basis of a 360-day year and (b) interest on Alternate
Base Rate Loans, such interest shall be calculated for actual days elapsed on
the basis of a 365/366-day year. Interest shall be payable for the day a Loan is
made but not for the day of any payment on the amount paid if payment is

 

30



--------------------------------------------------------------------------------

received prior to 1:00 p.m. (Pacific time), at the place of payment. If any
payment of principal of or interest on a Loan, any fees or any other amounts
payable to any Agent or any Lender hereunder shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

Section 2.15 Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Commitment reduction notice, Borrowing Notice, Conversion/Continuation Notice
and prepayment notice received by it hereunder. The Administrative Agent will
notify each Lender of the interest rate applicable to each Loan promptly upon
determination of such interest rate and will give prompt notice of each change
in the Alternate Base Rate. Not later than 1:00 p.m. (Pacific time) on the
Closing Date, each Lender shall make available its Loans in funds immediately
available to the Administrative Agent’s Office. The Administrative Agent will
make the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address or, to the extent requested by the
Borrower in the Borrowing Notice, to the account indicated in the Borrowing
Notice.

Section 2.16 Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Administrative Agent and the Borrower
in accordance with Article 13, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

Section 2.17 Payments Generally; Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of the making of any Eurocurrency Loan (or, in the case of the
making of any Alternate Base Rate Loans, prior to 12:00 noon (Pacific time) on
the date of making any such Loan) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Loan, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.15 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate and (B) in the case of a payment to be
made by the Borrower, the interest rate applicable to Alternate Base Rate Loans.
If the Borrower and such Lender shall pay

 

31



--------------------------------------------------------------------------------

such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Loan. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 9.06(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 9.06(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 9.06(c).

Section 2.18 Replacement of Lender. If any Lender requests compensation under
Section 3.01 or 3.02, or if any Lender gives notice to the Borrower pursuant to
Section 3.03, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.05, or if any Lender is a Defaulting Lender, or if a Lender fails to
consent to an amendment or waiver approved by the Required Lenders as to any
matter for which such Lender’s consent is needed, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.01), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(a) The Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 12.01(b)(iv);

 

32



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.04) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.01 or payments required to be made pursuant to Section 3.05,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any such assignment resulting from a failure to consent to an
amendment or waiver approved by the Required Lenders, such assignee shall have
consented to the relevant amendment or waiver.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.19 Sharing of Payments by Lenders. Except as otherwise specified
herein, if any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its Pro Rata Share to which it is entitled pursuant hereto, then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section 2.19 shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary (as to which the provisions of this Section 2.19 shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

33



--------------------------------------------------------------------------------

Section 2.20 [Reserved].

Section 2.21 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(b) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.02 and the definition of Required
Lender.

(c) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender under this Agreement or the other Loan Documents (whether voluntary or
mandatory, at maturity, pursuant to Section 8.01 or otherwise, and including any
amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 11.01) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Unmatured Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Default or Unmatured Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied first to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with their Pro Rata Shares. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.21 shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(d) Certain Fees. The Defaulting Lender shall not be entitled to receive any
Commitment Fee pursuant to Section 2.05(a) for any period during which that
Lender is a Defaulting Lender.

 

34



--------------------------------------------------------------------------------

(e) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE 3

YIELD PROTECTION; TAXES

Section 3.01 Yield Protection. If, on or after the date of this Agreement, any
Change in Law:

(i) imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);

(ii) subjects any Lender to any Tax of any kind whatsoever (except for
Indemnified Taxes or Other Taxes covered by Section 3.05 and Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) imposes on any Lender the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency
Loans (or, in the case of a Change in Law with respect to Taxes, any Loan) or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.
Notwithstanding the foregoing, no Lender shall be entitled to seek compensation
under this Section 3.01 unless such Lender is generally seeking compensation
from other borrowers that are similarly situated to and of similar
creditworthiness with respect to its similarly affected commitments, loans
and/or participations under agreements with such borrowers having provisions
similar to this Section 3.01.

 

35



--------------------------------------------------------------------------------

Section 3.02 Changes in Capital Adequacy Regulations; Certificates for
Reimbursement; Delay in Requests.

(a) Changes in Capital Adequacy. If any Lender determines that any Change in Law
after the date of this Agreement affecting such Lender or any Lending
Installation of such Lender or such Lender’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered. Notwithstanding the foregoing, no Lender shall be entitled
to seek compensation under this Section 3.02 unless such Lender is generally
seeking compensation from other borrowers that are similarly situated to and of
similar creditworthiness with respect to its similarly affected commitments,
loans and/or participations under agreements with such borrowers having
provisions similar to this Section 3.02.

(b) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 3.01 or subsection (a) of this
Section 3.02 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay to such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.02 or
Section 3.01 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 3.02 or Section 3.01
for any increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(d) Additional Reserve Requirements. The Borrower shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such

 

36



--------------------------------------------------------------------------------

additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least thirty (30) days’ prior notice (with a
copy to the Administrative Agent) of such additional costs from such Lender.
Such Lender shall deliver a certificate to the Borrower setting forth in
reasonable detail a calculation of such actual costs incurred by such Lender and
shall certify that it is generally charging such costs to similarly situated
customers of similar creditworthiness of the applicable Lender under agreements
having provisions similar to this Section 3.02(d) If a Lender fails to give
notice thirty (30) days prior to the relevant interest payment date, such
additional costs shall be due and payable thirty (30) days from receipt of such
notice. For the avoidance of doubt, any amounts paid under this Section 3.02(d)
shall be without duplication of eurocurrency adjustments in the definition of
“Eurocurrency Rate”.

Section 3.03 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent or any Lender or its applicable Lending
Installation to make, maintain or fund Eurocurrency Loans, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Loans or to convert Alternate Base Rate Loans to Eurocurrency Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or convert all
Eurocurrency Loans of such Lender to Alternate Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurocurrency Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 3.04 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than
an Alternate Base Rate Loan on a day other than the last day of the Interest
Period for such Loan or other than upon at least three (3) Business Days’ prior
notice to the Administrative Agent (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise, but excluding any prepayment or conversion
required pursuant to Section 3.03);

 

37



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than an Alternate Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c) any assignment of a Eurocurrency Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.18;

including any foreign exchange losses and loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Loan made by it at the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market and for a comparable
amount and for a comparable period, whether or not such Eurocurrency Loan was in
fact so funded.

Section 3.05 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable laws require the Borrower or the
Administrative Agent to withhold or deduct any such Tax, such Tax shall be
withheld or deducted in accordance with such laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by applicable
law to withhold or deduct any Taxes from any payment under any Loan Document,
then (A) the Borrower or the Administrative Agent, as applicable, shall withhold
or make such deductions as are determined by the Borrower or the Administrative
Agent, as applicable, to be required based upon the information and
documentation it, or the applicable taxing authority, has received pursuant to
subsection (e) below (for the avoidance of doubt, in the case of any such
information and documentation received by an applicable taxing authority, solely
to the extent the Borrower or the Administrative Agent has been provided with a
copy of such information and documentation or otherwise has actual knowledge of
such information and documentation and, in each case, is entitled to rely
thereon), (B) the Borrower or the Administrative Agent, as applicable, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable law, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or

 

38



--------------------------------------------------------------------------------

Other Taxes, the sum payable by the Borrower shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.05) the Administrative Agent or any Lender receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes. Without limiting the provisions of subsection
(a) above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable laws.

(c) Indemnification.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall indemnify the Administrative Agent, each Lender and shall make payment in
respect thereof within thirty (30) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 3.05) withheld or deducted by the Borrower or the Administrative
Agent or paid by the Administrative Agent or such Lender, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of any such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify (x) the Borrower and the Administrative Agent,
and shall make payment in respect thereof within thirty (30) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of (1) the failure by such Lender to deliver,
or as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e) or (2) the failure of such Lender to comply
with the provisions of Section 12.01(d) relating to the maintenance of a
Participant Register and (y) the Administrative Agent against any Indemnified
Taxes or Other Taxes attributable to such Lender (but only to the extent the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) or Excluded Taxes attributable to such Lender, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the

 

39



--------------------------------------------------------------------------------

Administrative Agent or the Borrower shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.05, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower, the Administrative Agent or the
applicable taxing authority, at the time or times prescribed by applicable laws
or when reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable laws or
by the taxing authorities of any jurisdiction and such other reasonably
requested information (A) to secure any applicable exemption from, or reduction
in the rate of, deduction or withholding imposed by any jurisdiction in respect
of any payments to be made by the Borrower to such Lender, and (B) as will
permit the Borrower or the Administrative Agent, as the case may be, to
determine (1) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (2) if applicable, the required rate of
withholding or deduction, and (3) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower (or, if
the Borrower is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, the Person treated as its owner for U.S. federal
income tax purposes) is a “United States person” within the meaning of
Section 7701(a)(30) of the Code,

(A) any Lender (or, if such Lender is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, the Person treated as its owner for
U.S. federal income tax purposes) that is a “United States person” within the
meaning of Section 7701(a)(30) of the

 

40



--------------------------------------------------------------------------------

Code shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender becomes an under this Agreement
(and from time to time thereafter upon the request of the Borrower or the
Administrative Agent) executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements;

(B) each Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender (or, if such Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, the Person
treated as its owner for U.S. federal income tax purposes) is legally entitled
to do so), whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN or W-BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
Person treated as its owner for U.S. federal income tax purposes) claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender (or such other Person) is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable,

 

41



--------------------------------------------------------------------------------

(4) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation, including IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Lender is a partnership
and one or more direct or indirect partners of such Lender are claiming the
portfolio interest exemption, such Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner, or

(5) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(C) each Lender shall deliver to the Administrative Agent and the Borrower such
documentation reasonably requested by the Administrative Agent or the Borrower
sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine whether payments to such Lender are
subject to withholding tax under FATCA. Solely for purposes of this subclause
(C), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender and
as may be reasonably necessary (including the redesignation of its Lending
Installation) to avoid any requirement of applicable laws of any jurisdiction
that the Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to

 

42



--------------------------------------------------------------------------------

this Section 3.05, it shall pay to the Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 3.05 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent or such Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, as the case may be, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest (to the extent accrued from the
date such refund is paid over to the Borrower) or other charges imposed by the
relevant Governmental Authority), to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Borrower or any other Person.

Section 3.06 Mitigation Obligations. If any Lender requests compensation under
Section 3.01 or Section 3.02, or the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.05, or if any Lender gives a notice pursuant to
Section 3.03, then such Lender shall use reasonable efforts to designate a
different Lending Installation for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01, 3.02 or 3.05, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.03, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

Section 3.07 Inability to Determine Rates. (a) If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Loan or a
conversion to or continuation thereof that (x)(i) deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurocurrency Loan or (ii) adequate and reasonable means
do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Loan and clause (b)(i)
does not apply or (y) the Eurocurrency Base Rate for any requested Interest
Period with respect to a proposed Eurocurrency Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan (which
determination shall be made by notice to the Administrative Agent), the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to convert Alternate Base Rate Loans
to, or to continue, make or maintain Eurocurrency Loans, shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for the making of, conversion to or continuation of Eurocurrency
Loans or, failing that, will be deemed to have converted such request into a
request for Alternate Base Rate Loans in the amount specified therein.

 

43



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
made by notice to the Borrower), or the Borrower or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

(i) (A) deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of any
applicable Eurocurrency Loan or (B) adequate and reasonable means do not exist
for ascertaining LIBOR for any requested Interest Period, including, without
limitation, because the Eurocurrency Base Rate is not available or published on
a current basis, and in each case such circumstances are unlikely to be
temporary, or

(ii) the administrator of the Eurocurrency Base Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the Eurocurrency Base Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans being executed in the U.S. at the time, or that include
language similar to that contained in this Section 3.07, are being generally
executed or amended, as applicable, to incorporate or adopt, as applicable, a
new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement (a “LIBOR
Successor Amendment”) to replace the Eurocurrency Base Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein), giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.

 

44



--------------------------------------------------------------------------------

Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Loans shall be suspended (to the extent of the affected Eurocurrency Loans or
Interest Periods), and (y) the Eurocurrency Rate component shall no longer be
utilized in determining the Alternate Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Loans (to the extent of the affected Eurocurrency
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for Alternate Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for the purposes of this Agreement.

Section 3.08 Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01 Effectiveness. The occurrence of the Effective Date is subject to
the satisfaction (or waiver) of only the following conditions precedent:

(a) at least three (3) days prior to the Effective Date, the Borrower shall have
provided the documentation and other information about the Borrower to the
Administrative Agent that is required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the U.S. Patriot Act, to the extent such
information was reasonably requested by the Arrangers or a Lender in writing at
least ten (10) Business Days prior to the Effective Date;

(b) the Administrative Agent (or its counsel) shall have received from (I) all
Lenders hereunder as of the Effective Date, (II) the Administrative Agent and
(III) the Borrower either (i) a counterpart of this Agreement signed on behalf
of such party or (ii) customary written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement; and

(c) the Administrative Agent (or its counsel) shall have received:

(i) a notice from the Borrower providing that all of the commitments under the
Bridge Facility shall have been, or shall upon the Effective Date be,
terminated;

(ii) copies of the certificate of incorporation of the Borrower, together with
all amendments thereto, and a certificate of good standing for the Borrower,
each certified by the appropriate governmental officer in its jurisdiction of
incorporation;

 

45



--------------------------------------------------------------------------------

(iii) copies, certified by the Secretary or Assistant Secretary of the Borrower,
of the Borrower’s by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which it is a party and a certification that there have been no
changes to its certificate of incorporation provided pursuant to
Section 4.01(c)(ii);

(iv) an incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrower, which shall identify by name and title and bear the signatures
of the Authorized Officers and any other officers or employees of the Borrower
authorized to sign the Loan Documents to which the Borrower is a party and to
request Loans hereunder, upon which certificate the Agents and the Lenders shall
be entitled to rely until informed of any change in writing by the Borrower;

(v) an officer’s certificate, substantially in the form attached hereto as
Exhibit G, dated as of the Effective Date, signed by an Authorized Officer of
the Borrower, certifying that (x) on the Effective Date, no Default or Unmatured
Default has occurred and is continuing, (y) the representations and warranties
contained in Article 5 (other than with respect to Sections 5.05 and 5.06) are
true and correct in all material respects (except to the extent such
representations and warranties are qualified by “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) as of the Effective Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects (except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) on and as of such earlier
date and (z) except as disclosed in the Borrower SEC Report (excluding any
disclosures set forth in any risk factor section and in any section relating to
forward-looking or safe harbor statements), since January 31, 2018, there has
been no material adverse effect on the financial condition, results of
operations, business or Property of the Borrower and its Subsidiaries taken as a
whole;

(vi) a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Wachtell, Lipton, Rosen & Katz
reasonably acceptable to the Administrative Agent; and

(vii) all accrued fees and expenses of the Arrangers, the Administrative Agent
and the Lenders (including the fees and expenses of counsel (including any local
counsel) for the Administrative Agent) payable on or prior to the Effective Date
and for which invoices have been presented at least three (3) Business Days
prior to the Effective Date shall have been paid or shall be paid substantially
simultaneously with the Effective Date.

 

46



--------------------------------------------------------------------------------

The occurrence of the Effective Date shall be confirmed by a written notice from
the Administrative Agent to the Borrower on the Effective Date, and shall be
conclusive evidence of the occurrence thereof. Without limiting the generality
of the provisions of Section 8.02, for purposes of determining compliance with
the conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.

Section 4.02 Closing Date. The obligation of each Lender to make the Loans on
the Closing Date shall be subject to only the occurrence of the Effective Date
and to the following additional conditions precedent:

(a) The MuleSoft Acquisition shall have been, or shall substantially
concurrently with the funding of the Loans on the Closing Date be, consummated
in all material respects in accordance with the MuleSoft Acquisition Agreement
without giving effect to any amendments, modifications, supplements or waivers
by the Borrower thereto or consents by the Borrower thereunder (including, for
the avoidance of doubt, with respect to the “Conditions to the Offer” set forth
in the MuleSoft Acquisition Agreement) that are materially adverse to the
Lenders or the Arrangers without the Administrative Agent’s prior written
consent (not to be unreasonably withheld, delayed or conditioned), it being
agreed that (i)(x) any decrease in the cash portion of the consideration less
than or equal to 10% of the cash consideration, (y) any decrease in the cash
portion of the consideration in excess of 10% of the cash consideration
accompanied by a dollar-for-dollar reduction in the Aggregate Commitment
hereunder in excess of such 10% decrease and (z) any decrease in the equity
portion of the consideration are not materially adverse to the Lenders and
Arrangers, (ii) any increase in the cash portion of the consideration for the
MuleSoft Acquisition that exceeds 10% of the purchase price shall be deemed to
be materially adverse to the Lenders and Arrangers and (iii) any waiver or
modification to the Minimum Condition (as defined in the MuleSoft Acquisition
Agreement as in effect on March 20, 2018) shall be deemed to be materially
adverse to the Lenders and the Arrangers.

(b) The Arrangers shall have received the (A) audited consolidated financial
statements of the Borrower and its subsidiaries for the three (3) most
recently-completed fiscal years ended at least sixty (60) days prior to the
Closing Date, and (B) unaudited consolidated financial statements of the
Borrower and its subsidiaries for any subsequent interim financial period (other
than the fourth quarter of any fiscal year) ended at least forty (40) days prior
to the Closing Date. The Arrangers hereby acknowledge receipt of the financial
statements referenced in the immediately foregoing clause (A) for the fiscal
years ended on or prior to January 31, 2018.

 

47



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received:

(i) a Borrowing Notice; provided that no such request or any borrowing notice
shall include any representations or warranties (other than the Specified Credit
Agreement Representations) or a statement as to the absence (or existence) of
any default or event of default (other than the Specified Defaults).

(ii) a solvency certificate as to the Borrower and its subsidiaries on a
consolidated basis from the chief financial officer of the Borrower, in
substantially the form attached hereto as Exhibit I.

(d) (I) The Specified Credit Agreement Representations and the Specified Merger
Agreement Representations shall be true and correct in all material respects as
of the Closing Date; provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such date and (II) there shall not have occurred and be
continuing any Specified Default.

(e) (I) Except as disclosed in (x) MuleSoft’s Annual Report filed on Form 10-K
on February 22, 2018 or any other Company SEC Documents (as defined in the
MuleSoft Acquisition Agreement (as in effect on March 20, 2018)) filed or
furnished by MuleSoft with the SEC (as defined in the MuleSoft Acquisition
Agreement (as in effect on March 20, 2018)) on or after February 22, 2018 and
publicly available prior to the date hereof (including exhibits and other
information incorporated by reference therein but excluding any predictive,
cautionary or forward looking disclosures contained under the captions “risk
factors,” “forward looking statements” or any similar precautionary sections and
any other disclosures contained therein that are predictive, cautionary or
forward looking in nature) or (y) Section 4.8 of the Company Disclosure Letter
(as defined in the MuleSoft Acquisition Agreement (as in effect March 20, 2018))
or any other section or subsection of the Company Disclosure Letter, whether or
not an explicit reference or cross-reference to Section 4.8 is made, for which
it is reasonably apparent on its face that such information is relevant to
Section 4.8 of the Company Disclosure Letter), from December 31, 2017 through
the date hereof, there has not occurred any event, development, occurrence, or
change that has had, or would reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect (as defined in the MuleSoft
Acquisition Agreement (as in effect on March 20, 2018)); and (II) at the
expiration of the Offer (as defined in the MuleSoft Acquisition Agreement), a
Company Material Adverse Effect (as defined in the MuleSoft Acquisition
Agreement (as in effect on March 20, 2018)) shall not have occurred since the
date hereof and be continuing.

(f) All fees payable pursuant to the Fee Letter on or prior to the Closing Date
shall have been paid or shall be paid substantially simultaneously with the
funding of the Loans, in each case, in accordance with the terms of the Fee
Letter and all other accrued fees and expenses of the Arrangers, the
Administrative Agent and the Lenders (including the fees and expenses of counsel
(including any local counsel) for the Administrative Agent) payable on or prior
to the Closing Date and for which invoices have been presented at least three
(3) Business Days prior to the Closing Date shall have been paid or shall be
paid substantially simultaneously with the funding of the Loans.

 

48



--------------------------------------------------------------------------------

Section 4.03 Certain Funds Provisions. During the period from and including the
Effective Date to and including the earlier of (x) 11:59:59 p.m. on the
Termination Date and (y) the funding of the Loans on the Closing Date (the
“Certain Funds Period”), and notwithstanding (i) that any representation made on
the Effective Date (excluding the Specified Credit Agreement Representations)
was incorrect, (ii) any failure by the Borrower to comply with the affirmative
covenants, negative covenants and financial covenants, (iii) any provision to
the contrary in this Agreement or otherwise or (iv) that any condition to the
occurrence of the Effective Date may subsequently be determined not to have been
satisfied, neither the Administrative Agent nor any Lender shall be entitled to
(1) cancel any of its Commitments, (2) rescind, terminate or cancel this
Agreement or exercise any right or remedy or make or enforce any claim under
this Agreement, related notes, related fee letter or otherwise it may have to
the extent to do so would prevent, limit or delay the making of its Loans,
(3) refuse to participate in making its Loan on the Closing Date; provided that
the conditions precedent in Section 4.02 have been satisfied or waived, or
(4) exercise any right of set-off or counterclaim in respect of its Loan to the
extent to do so would prevent, limit or delay the making of its Loan.
Notwithstanding anything to the contrary provided herein, (A) the rights and
remedies of the Lenders and the Administrative Agent shall not be limited in the
event that any condition precedent in Section 4.02 is not satisfied or waived on
the Closing Date and (B) immediately after the expiration of the Certain Funds
Period, all of the rights, remedies and entitlements of the Administrative Agent
and the Lenders shall be available notwithstanding that such rights were not
available prior to such time as a result of the foregoing.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows to each Lender and the Agents as
of the Effective Date (other than with respect to Sections 5.05 and 5.06) and as
of the Closing Date (after giving effect to the Transactions) (it being
understood that the conditions to the Effective Date and Closing Date are solely
those set out in Sections 4.01 and 4.02, respectively):

Section 5.01 Existence and Standing. The Borrower (a) is a corporation,
partnership, limited liability company or other entity duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and (b) has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such authority would
not reasonably be expected to have a Material Adverse Effect.

Section 5.02 Authorization and Validity. The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents constitute
legal, valid and binding

 

49



--------------------------------------------------------------------------------

obligations of the Borrower enforceable against it in accordance with their
terms, except as may be limited by bankruptcy, insolvency or similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity, regardless of whether considered in a proceeding in equity or at law.

Section 5.03 No Conflict; Government Consent. (a) Neither the execution and
delivery by the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower, (ii) the Borrower’s bylaws, articles or
certificate of incorporation, partnership agreement, certificate of partnership,
operating agreement or other management agreement, articles or certificate of
organization or other similar formation, organizational or governing documents,
instruments and agreements, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower is a party or is
subject, or by which it, or its Property, is bound, except in the case of
clauses (i) and (iii) where such violation would not reasonably be expected to
have a Material Adverse Effect.

(b) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower, is required to
be obtained by the Borrower in connection with the execution and delivery of the
Loan Documents, the borrowings under the Loan Documents, the payment and
performance by the Borrower of its Obligations or the legality, validity,
binding effect or enforceability of the Loan Documents.

Section 5.04 Financial Statements. The January 31, 2018 audited consolidated
financial statements of the Borrower heretofore delivered to the Arrangers and
the Lenders, copies of which are included in the Borrower’s Annual Report on
Form 10-K as filed with the SEC and, if applicable, the audited consolidated
financial statements of the Borrower and its Subsidiaries as of the last day of
the fiscal year for which the Borrower has most recently filed an annual report
on Form 10-K and, if applicable, the unaudited consolidated financial statements
of the Borrower and its Subsidiaries as of the last day of the most recent
fiscal quarter (other than the fourth fiscal quarter of any fiscal year) for
which the Borrower has most recently filed a quarterly report on Form 10-Q,
(a) were prepared in accordance with GAAP (except as otherwise expressly noted
therein), (b) fairly present in all material respects the consolidated financial
condition and operations of the Borrower and its Subsidiaries at such date and
the consolidated results of their operations and cash flows for the period then
ended (subject, in the case of unaudited quarterly reports, to the absence of
footnotes and to normal year-end audit adjustments) and (c) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof that are required under Agreement
Accounting Principles to be reflected thereon.

 

50



--------------------------------------------------------------------------------

Section 5.05 Material Adverse Effect. As of the Closing Date, except as
disclosed in the Borrower SEC Report (excluding any disclosures set forth in any
risk factor section and in any section relating to forward-looking or safe
harbor statements), since January 31, 2018, there has been no material adverse
effect on the financial condition, results of operations, business or Property
of the Borrower and its Subsidiaries taken as a whole.

Section 5.06 Solvency. As of the Closing Date, (i) the Borrower and its
Subsidiaries on a consolidated basis are able to pay their debts and other
liabilities, contingent obligations and other commitments as they mature in
their ordinary course; (ii) the Borrower and its Subsidiaries do not intend to,
and do not believe that they will, incur debts or liabilities beyond their
ability to pay as such debts and liabilities mature in their ordinary course;
(iii) the Borrower and its Subsidiaries on a consolidated basis are not engaged
in a business or a transaction, and are not about to engage in a business or a
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which they are engaged; (iv) the fair value of the property and
assets of the Borrower and its Subsidiaries on a consolidated basis is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of the Borrower and its Subsidiaries on a consolidated basis; and
(v) the present fair salable value of the property and assets of the Borrower
and its Subsidiaries on a consolidated basis is not less than the amount that
will be required to pay the probable liability of the Borrower and its
Subsidiaries on a consolidated basis on their debts as they become absolute and
matured. In computing the amount of contingent liabilities for purposes of this
Section 5.06, it is intended that such liabilities will be computed at the
amount which, in light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability, and all in accordance with GAAP.

Section 5.07 Litigation. As of the Effective Date and as of the Closing Date, as
applicable, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Borrower or any of its Subsidiaries which
has not been disclosed in the Borrower SEC Report (a) that would reasonably be
expected to have a Material Adverse Effect or (b) which seeks to prevent, enjoin
or delay the making of any Loan or otherwise calls into question the validity of
any Loan Document and as to which there is a reasonable possibility of an
adverse decision.

Section 5.08 Disclosure. All written information (to the knowledge of the
Borrower with respect to MuleSoft and its subsidiaries) other than financial
projections and other forward-looking information and information of a general
economic or industry nature (as used in this Section 5.08, the “Information”)
provided on or prior to the Effective Date and the Closing Date, as applicable,
by the Borrower or on behalf of the Borrower by its representatives to the
Agents or the Lenders in connection with the negotiation and syndication of and
entry into this Agreement does not, when taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, when taken as a whole, not materially
misleading when taken as a whole and in light of the circumstances under which
such statements were made (giving effect to any supplements then or theretofore
furnished).

 

51



--------------------------------------------------------------------------------

Section 5.09 Regulation U. The Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate of buying or carrying margin stock
(within the meaning of Regulation U or Regulation X); and after applying the
proceeds of each Loan, margin stock (as defined in Regulation U) constitutes not
more than twenty-five percent (25%) of the value of those assets of the Borrower
which are subject to any limitation on sale or pledge, or any other restriction
hereunder.

Section 5.10 Investment Company Act. The Borrower is not an “investment
company”, a company “controlled by” an “investment company” or a company
required to register as an “investment company,” each as defined in the
Investment Company Act of 1940, as amended.

Section 5.11 OFAC, FCPA, U.S. Patriot Act. Neither the Borrower nor any of its
Subsidiaries, nor, to the knowledge of the Borrower, any director or officer
thereof, is an individual or entity that is (a) the subject or target of any
Sanctions or in violation of applicable Anti-Corruption Laws, (b) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by the United States federal government (including, without limitation,
OFAC), the European Union or Her Majesty’s Treasury or (c) located, organized or
resident in a Designated Jurisdiction. No part of the proceeds of the Loans
shall be used by the Borrower in violation of Section 6.12 or in violation of
the U.S. Patriot Act.

ARTICLE 6

COVENANTS

From the Effective Date, so long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation hereunder (other than any contingent
indemnification obligations for which no claim has been made) shall remain
unpaid or unsatisfied:

Section 6.01 Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent for the
Administrative Agent’s distribution to the Lenders:

(a) As soon as available, but in any event on or prior to the 90th day after the
close of each of its fiscal years (commencing with the first fiscal year of the
Borrower ending after the Effective Date), a consolidated balance sheet as of
the end of such period, related statements of operations, comprehensive
income/loss, stockholder’s equity and cash flows prepared in accordance with
GAAP on a consolidated basis for itself and its Subsidiaries, together with an
audit report certified by independent certified public accountants of recognized
standing, whose opinion shall not be qualified as to the scope of the audit or
as to the status of the Borrower and its consolidated Subsidiaries as a going
concern.

 

52



--------------------------------------------------------------------------------

(b) As soon as available, but in any event on or prior to the 45th day after the
close of the first three quarterly periods of each of its fiscal
years(commencing with the first such fiscal quarter of the Borrower ending after
the Effective Date), for itself and its Subsidiaries, a consolidated (or, at the
Borrower’s option and to the extent filed (or to be filed) with the SEC in its
quarterly report on Form 10-Q, condensed consolidated) unaudited balance sheet
as at the close of each such period and consolidated unaudited statements of
operations, comprehensive income (loss) and cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer, chief accounting officer or treasurer.

(c) Together with the financial statements required under Sections 6.01(a) and
(b), a compliance certificate in substantially the form of Exhibit A signed by
its chief financial officer, chief accounting officer or treasurer showing the
calculations necessary to determine compliance with the financial covenant set
forth in Section 6.11 and stating that no Default or Unmatured Default exists,
or if any Default or Unmatured Default exists, stating the nature and status
thereof, it being understood and agreed that in the event the Borrower delivers
a notice to the Administrative Agent pursuant to the proviso to the definition
of “Agreement Accounting Principles”, “Capitalized Leases” and/or “Capitalized
Lease Obligations”, the Borrower shall deliver an additional calculation of
compliance with the financial covenant set forth in Section 6.11 demonstrating
that notwithstanding GAAP in effect at such time, the Borrower has complied with
Section 6.11 under GAAP (i) as in effect and applied immediately before such
change in GAAP (in the case of such a notice under “Agreement Accounting
Principles”) or (ii) as it relates to operating leases, as in effect on
January 31, 2018 (in the case of such a notice under “Capitalized Leases” or
“Capitalized Lease Obligations”), which shall satisfy the Borrower’s obligation
to furnish a calculation of compliance in this Section 6.01(c); provided that in
no event shall the Borrower be required to furnish the Administrative Agent with
more than one version of financial statements pursuant to Section 6.01(a) or
Section 6.01(b) prepared in accordance with different versions of GAAP as a
result of any such notice.

(d) Promptly upon the filing thereof, copies of all registration statements or
other regular reports not otherwise provided pursuant to this Section 6.01 which
the Borrower or any of its Subsidiaries files with the SEC.

(e) Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of the Borrower and its
Subsidiaries as the Administrative Agent, including at the request of any
Lender, may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
investor.salesforce.com or such other website with respect to which the Borrower
may from time to time notify the Administrative Agent and to which the Lenders
have access; or (ii) on which such documents are posted on the Borrower’s behalf
by the Administrative Agent on SyndTrak or another relevant

 

53



--------------------------------------------------------------------------------

website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) or filed electronically through EDGAR and available on the
Internet at www.sec.gov. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”

Section 6.02 Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans to (i) finance a portion of the
cash consideration of the MuleSoft Acquisition and (ii) pay costs and expenses
related to the Transactions. The Borrower shall use the proceeds of the Loans in
compliance with all applicable legal and regulatory requirements and any such
use shall not result in a violation of any such requirements, including, without
limitation, Regulation U and Regulation X, the Securities Act of 1933 and the
Securities Exchange Act of 1934 and the regulations promulgated thereunder.

Section 6.03 Notice of Default. The Borrower will give prompt notice in writing
to the Lenders of the occurrence of any Default or Unmatured Default.

Section 6.04 Conduct of Business. The Borrower will, and will cause each of its
Subsidiaries to, except as otherwise permitted by Section 6.08, do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a corporation,
partnership, limited liability company or other entity in its jurisdiction of
incorporation or organization, as the case

 

54



--------------------------------------------------------------------------------

may be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except in each case (other than
valid existence of the Borrower) where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

Section 6.05 Compliance with Laws. The Borrower will, and will cause each of its
Major Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders (such compliance to include, without limitation,
compliance with ERISA and Environmental Laws and paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith), except to the
extent such noncompliance would not have a Material Adverse Effect.

Section 6.06 Inspection; Keeping of Books and Records. Subject to applicable law
and third party confidentiality agreements entered into by the Borrower or any
Subsidiary in the ordinary course of business, the Borrower will, and will cause
each Subsidiary to, permit the Administrative Agent, during the continuance of a
Default or Unmatured Default, by its representatives and agents, to inspect any
of the Property, books and financial records of the Borrower and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with their
respective officers at such reasonable times and intervals as the Administrative
Agent may designate but in all events upon reasonable prior notice to the
Borrower. The Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with GAAP shall be made of all
dealings and transactions in relation to their respective businesses and
activities.

Section 6.07 OFAC, FCPA. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

Section 6.08 Merger. (a) The Borrower will not merge into or consolidate with
any other Person, unless (i) the Person formed by such consolidation or into
which the Borrower is merged shall be a Person organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia and shall expressly assume pursuant to an instrument executed and
delivered to the Administrative Agent, and in form and substance reasonably
satisfactory to the Administrative Agent, the Borrower’s obligations for the due
and punctual payment of the Obligations and the performance of every covenant of
this Agreement on the part of the Borrower to be performed; and (ii) immediately
after giving effect to such transaction, no Default or Unmatured Default shall
have occurred and be continuing.

(b) Upon any consolidation by the Borrower with or merger by the Borrower into
any other Person, the successor Person formed by such consolidation or into
which the Borrower is merged shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein.

 

55



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, (i) this Section 6.08 shall only apply to a
merger or consolidation in which the Borrower is not the surviving Person and
(ii) the MuleSoft Acquisition shall be permitted by this Section 6.08.

Section 6.09 [Reserved].

Section 6.10 Liens. The Borrower will not, and will not permit any Major
Subsidiary to, create or suffer to exist any Lien in or on any of its Property,
in each case to secure or provide for the payment of any Indebtedness for
Borrowed Money, except:

(a) Precautionary Liens provided by the Borrower or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
the Borrower or any Major Subsidiary which transaction is determined by the
Board of Directors of the Borrower or such Major Subsidiary to constitute a
“sale” under accounting principles generally accepted in the United States.

(b) Liens existing on the Effective Date securing Indebtedness for Borrowed
Money.

(c) Usual and customary deposits in favor of lessors and similar deposits in the
ordinary course of business.

(d) Liens existing on Property of any Person acquired by the Borrower or any
Major Subsidiary (which may include Property previously leased by the Borrower
or any of its Subsidiaries and leasehold interests on such Property, provided
that the lease terminates prior to or upon the acquisition), other than any such
Lien or security interest created in contemplation of such acquisition (and the
replacement, extension or renewal thereof upon or in the same Property).

(e) Liens on Property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary, at the time such
Person first becomes a Subsidiary or at the time of a sale, lease or other
disposition of all or substantially all of the Properties or assets of a Person
to the Borrower or any Subsidiary, provided that such Lien was not incurred in
anticipation of the merger, consolidation, sale, lease or other disposition.

(f) Liens in favor of the Borrower or any of its Subsidiaries.

(g) Liens on fixed or capital assets (including real property) to secure the
payment of all or any part of the cost of acquisition, construction, development
or improvement of such assets, or to secure Indebtedness for Borrowed Money
incurred to provide funds for any such purpose; provided that (i) the commitment
of the creditor to extend the credit secured by any such Lien shall have been
obtained not later than 12 months after the completion of the acquisition,
construction, development or improvement of such assets, (ii) the Indebtedness
for Borrowed Money secured by such

 

56



--------------------------------------------------------------------------------

Lien does not exceed the cost of such acquisition, construction, development or
improvement of such assets (other than by an amount equal to any related
financing costs (including, but not limited to, the accrued interest and premium
and fees, if any, on the Indebtedness for Borrowed Money so secured)), and
(iii) such Lien shall not apply to any other Property of the Borrower or any
Subsidiary, except for accessions and improvements to such fixed or capital
assets covered by such Lien and the proceeds and products thereof.

(h) Liens on cash and securities (and deposit and securities accounts) securing
reimbursement obligations in respect of letters of credit and banker’s
acceptances issued for the account of the Borrower or any of its Subsidiaries in
the ordinary course of business.

(i) Liens securing Indebtedness for Borrowed Money in an aggregate amount,
immediately after giving effect to the incurrence of such Indebtedness for
Borrowed Money, not to exceed 10% of Consolidated Assets.

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Liens (or Indebtedness for Borrowed
Money secured by Liens) referred to in clauses (a) through (i) and (k),
inclusive, provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the same Property that secured the Lien extended,
renewed or replaced (plus improvements on and accessions to such Property), and
(ii) the Indebtedness for Borrowed Money secured by such Lien at such time is
not increased (other than by an amount equal to any related financing costs
(including, but not limited to, the accrued interest and premium, if any, on the
Indebtedness for Borrowed Money being refinanced).

(k) Liens created in substitution of any Liens permitted by clauses (a) through
(j), inclusive, provided that, (i) based on a good faith determination of a
senior officer of the Borrower, the property encumbered by such substitute or
replacement Lien is substantially similar in nature to the property encumbered
by the otherwise permitted Lien that is being replaced, and (ii) the
Indebtedness for Borrowed Money secured by such Lien at such time is not
increased (other than by an amount equal to any related financing costs
(including, but not limited to, the accrued interest and premium, if any, on the
Indebtedness for Borrowed Money being refinanced)).

If a Subsidiary incurs a Lien in or on any of its Property to secure or provide
for the payment of any Indebtedness for Borrowed Money at the time that it is
not a Major Subsidiary, the incurrence and existence of such Lien shall not be
prohibited or restricted by, and shall not reduce availability under any clause
of, this Section 6.10 upon such Subsidiary subsequently becoming a Major
Subsidiary unless such Lien was incurred in contemplation of such Subsidiary
becoming a Major Subsidiary.

Section 6.11 Financial Covenant. (a) As of the last day of each fiscal quarter
of the Borrower commencing with the first fiscal quarter-end date occurring
after the Effective Date, the Consolidated Leverage Ratio shall not be greater
than 3.50:1.00; provided that at the election of the Borrower, exercised by
written notice delivered by the

 

57



--------------------------------------------------------------------------------

Borrower to the Administrative Agent at any time prior to the date that is
thirty (30) days following consummation of any Material Acquisition by the
Borrower or any Subsidiary, such maximum Consolidated Leverage Ratio shall be
increased to 4.50 to 1.00; provided, further, that such increase (x) shall not
be effective prior to the consummation of such Material Acquisition, (y) shall
only apply for a period of four full fiscal quarters after the consummation of
such Material Acquisition and (z) the Consolidated Leverage Ratio of the
Borrower shall not exceed 3.50 to 1.00 as of the last day of any five
consecutive fiscal quarters.

(b) At any time after the definitive agreement for any Material Acquisition
shall have been executed (or, in the case of a Material Acquisition in the form
of a tender offer or similar transaction, after the offer shall have been
launched) and prior to the consummation of such Material Acquisition (or
termination of the definitive documentation in respect thereof (or such later
date as such indebtedness ceases to constitute Acquisition Debt as set forth in
the definition of “Acquisition Debt”)), any Acquisition Debt (and the proceeds
of such Acquisition Debt) shall be excluded from the definition of Consolidated
Leverage Ratio.

Section 6.12 OFAC, FCPA. Neither the Borrower nor any of its Subsidiaries will
directly, or to the Borrower’s knowledge, indirectly, use the proceeds of any
Loan (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject or target of Sanctions in each case of this
clause (b) in violation of applicable Sanctions or (c) in any other manner that
will result in a violation of Sanctions applicable to any party hereto.

ARTICLE 7

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 7.01 Breach of Representations or Warranties. Any representation or
warranty made by the Borrower to the Lenders or the Administrative Agent under
this Agreement, or any certificate or information delivered in connection with
this Agreement, shall be false in any material respect when made or deemed made.

Section 7.02 Failure to Make Payments When Due. Nonpayment of (a) principal of
any Loan when due or (b) interest upon any Loan, any Commitment Fee or other
payment Obligations under any of the Loan Documents within five (5) Business
Days after such interest, fee or other Obligation becomes due.

Section 7.03 Breach of Covenants. The breach by the Borrower of (a) any of the
terms or provisions of Section 6.03, 6.08, 6.10 or 6.11 or (b) any of the other
terms or provisions of this Agreement which is not remedied within thirty
(30) days after the Borrower knows of the occurrence thereof.

 

58



--------------------------------------------------------------------------------

Section 7.04 Cross Default.

(a) The Borrower or any Major Subsidiary shall fail to pay any principal of or
premium or interest on any Indebtedness for Borrowed Money which is outstanding
in a principal amount of at least the Requisite Amount in the aggregate (but
excluding indebtedness arising hereunder) of the Borrower or such Major
Subsidiary (as the case may be) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness for
Borrowed Money unless adequate provision for any such payment has been made in
form and substance satisfactory to the Required Lenders.

(b) Any Indebtedness for Borrowed Money of the Borrower or any Major Subsidiary
which is outstanding in a principal amount of at least the Requisite Amount in
the aggregate shall be declared to be due and payable, or required to be prepaid
(other than by a scheduled required prepayment), redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
for Borrowed Money shall be required to be made, in each case prior to the
stated maturity thereof as a result of a breach by the Borrower or such Major
Subsidiary (as the case may be) of the agreement or instrument relating to such
Indebtedness for Borrowed Money and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness for Borrowed Money unless adequate provision for
the payment of such Indebtedness for Borrowed Money has been made in form and
substance satisfactory to the Required Lenders.

(c) The Borrower or any of its Major Subsidiaries shall admit in writing its
inability to pay its debts generally as they become due.

Section 7.05 Voluntary Bankruptcy; Appointment of Receiver; Etc. The Borrower or
any of its Major Subsidiaries shall (a) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(b) make an assignment for the benefit of creditors, (c) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.05, or (f) fail to contest in good faith any appointment or
proceeding described in Section 7.06.

Section 7.06 Involuntary Bankruptcy; Appointment of Receiver; Etc. Without the
application, approval or consent of the Borrower or any of its Major
Subsidiaries, a receiver, trustee, custodian, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Major Subsidiaries or
any Substantial Portion of its Property,

 

59



--------------------------------------------------------------------------------

or a proceeding described in Section 7.05(d) shall be instituted against the
Borrower or any of its Major Subsidiaries, and such appointment continues
undischarged, or such proceeding continues undismissed or unstayed, in each
case, for a period of sixty (60) consecutive days.

Section 7.07 Judgments. The Borrower or any of its Major Subsidiaries shall fail
within sixty (60) days to pay, bond or otherwise discharge one or more judgments
or orders for the payment of money (except to the extent covered by independent
third party insurance and as to which the insurer has not disclaimed coverage)
in excess of $250,000,000 (or the equivalent thereof in currencies other than
Dollars) in the aggregate, which judgment(s), in any such case, is/are not
stayed on appeal or otherwise being appropriately contested in good faith.

Section 7.08 Unfunded Liabilities. (i) The aggregate Unfunded Liabilities of all
Plans would reasonably be expected to result in a material adverse effect on the
financial condition, results of operations, business or Property of the Borrower
and its Subsidiaries taken as a whole; (ii) the present value of the unfunded
liabilities to provide the accrued benefits under all Foreign Pension Plans in
the aggregate would reasonably be expected to result in a material adverse
effect on the financial condition, results of operations, business or Property
of the Borrower and its Subsidiaries taken as a whole; or (iii) any Reportable
Event shall occur in connection with any Plan and such Reportable Event would
reasonably be expected to result in a material adverse effect on the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole.

Section 7.09 Change of Control. A Change of Control shall have occurred.

Section 7.10 Other ERISA Liabilities. The Borrower, any Subsidiary, or any other
member of the Controlled Group shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred withdrawal liability or become obligated
to make contributions to a Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower, any Subsidiary, or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification), would
reasonably be expected to result in a material adverse effect on the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole.

Section 7.11 Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement), ceases to be in full force and
effect; or the Borrower contests in any manner the validity or enforceability of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document for any reason other than as expressly permitted
hereunder or thereunder.

 

60



--------------------------------------------------------------------------------

ARTICLE 8

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 8.01 Acceleration, Etc. Subject to Section 4.03, if any Default
described in Section 7.05 or 7.06 occurs, the Obligations of the Borrower shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. Subject to Section 4.03, if any other
Default occurs, the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) may declare the Obligations of the Borrower to
be due and payable (in whole or in part), whereupon such Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives. Promptly
upon any acceleration of the Obligations, the Administrative Agent will provide
the Borrower with notice of such acceleration.

If, within thirty (30) days after acceleration of the maturity of the
Obligations of the Borrower as a result of any Default (other than any Default
as described in Section 7.05 or 7.06) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration.

Section 8.02 Amendments. Subject to the provisions of this Article 8, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into (with notice to the
Administrative Agent, if the Administrative Agent is not acting with the consent
in writing of the Required Lenders) agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or thereunder
or waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall:

(a) Extend the final maturity of any Loan of any Lender or forgive all or any
portion of the principal amount thereof payable to any Lender or reduce the rate
or extend the scheduled time of payment of interest or fees thereon (other than
a waiver of the application of the default rate of interest pursuant to
Section 2.11 hereof) payable to any Lender, without the consent of each Lender
affected thereby.

(b) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend Section 2.19 or the definition of
“Pro Rata Share”, without the consent of all Lenders affected thereby.

(c) Extend the Termination Date as it applies to any Lender or otherwise extend
the term or increase the amount of the Commitment of any Lender hereunder
without the consent of each Lender affected thereby.

(d) Permit the Borrower to assign its rights or obligations under this Agreement
except as provided in Section 6.08 without the consent of all Lenders.

 

61



--------------------------------------------------------------------------------

(e) Amend this Section 8.02 without the consent of all Lenders.

Notwithstanding the foregoing, (x) no amendment of any provision of this
Agreement relating to any Agent shall be effective without the written consent
of such Agent; (y) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document‘ and (z) any provision of this Agreement or any other
Loan Document may be amended by an agreement in writing entered into by the
Borrower and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency (including, without limitation, amendments, supplements or waivers
to any of documents executed by the Borrower or any Subsidiary in connection
with this Agreement if such amendment, supplement or waiver is delivered in
order to cause such related documents to be consistent with this Agreement and
the other Loan Documents). In addition, and notwithstanding the foregoing, the
Borrower and the Administrative Agent may enter into a LIBOR Successor
Amendment, and such amendment shall be effective at the times and upon the terms
described in Section 3.07(b).

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(it being specifically understood and agreed that any amendment, waiver or
consent which by its terms requires the consent of all Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (A) the Commitment of such Lender may not be
increased without the consent of such Lender and (B) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

Section 8.03 Preservation of Rights. No delay or omission of the Lenders or
Agents to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or Unmatured Default
or the inability of the Borrower to satisfy the conditions precedent to such
Loan shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by, or by the Administrative Agent with the
consent of, the requisite number of Lenders required pursuant to Section 8.02,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agents and the Lenders until all of the Obligations
have been paid in full.

 

62



--------------------------------------------------------------------------------

ARTICLE 9

GENERAL PROVISIONS

Section 9.01 Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Loan, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder (other than any contingent indemnification
obligations for which no claim has been made) shall remain unpaid or
unsatisfied.

Section 9.02 Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

Section 9.03 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.04 Entire Agreement. The Loan Documents, together with the Fee Letter,
embody the entire agreement and understanding among the Borrower, the Agents,
the Lenders party thereto and supersede all prior agreements and understandings
among the Borrower, the Agents and the Lenders, as applicable, relating to the
subject matter thereof.

Section 9.05 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agents are authorized to act as such). The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 12.01(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement;
provided, however, that the parties hereto expressly agree that each Arranger
shall enjoy the benefits of the provisions of Sections 9.06, 9.09 and 10.07 to
the extent specifically set forth therein and shall have the right to enforce
such provisions on its own behalf and in its own name to the same extent as if
it were a party to this Agreement.

 

63



--------------------------------------------------------------------------------

Section 9.06 Expenses; Indemnification.

(a) Costs and Expenses. The Borrower shall reimburse from time to time on demand
(i) all reasonable out-of-pocket fees and expenses incurred by, without
duplication, the Administrative Agent, the Arrangers and their respective
Affiliates (in the case of fees, disbursements and other charges of counsel,
limited to the reasonable fees, disbursements and other charges of one counsel
to the Administrative Agent and the Arrangers and the Lenders (taken together)
and, if reasonably necessary, of one local counsel in any relevant jurisdiction)
incurred in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Lenders (in the case of fees, disbursements and charges of counsel, limited to
the reasonable and documented fees, disbursements and other charges of one
counsel to such parties, taken together (and, if reasonably necessary, one local
counsel in any relevant jurisdiction and, solely in the case of an actual or
potential conflict of interest, of one additional counsel (and, if reasonably
necessary, one additional local counsel in any relevant jurisdiction) for all
affected parties, taken together)) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 9.06, or (B) in
connection with the Loans made hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
each of their respective Affiliates, controlling Persons, successors and assigns
and their respective officers, directors, employees, agents and advisors (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from (and will reimburse each Indemnitee as the same are incurred for),
any and all losses, claims, damages, liabilities and expenses (in the case of
fees, disbursements and charges of counsel, limited to the reasonable and
documented fees, disbursements and other charges of one counsel to all
Indemnitees, taken together (and, if reasonably necessary, one local counsel in
any relevant jurisdiction and, solely in the case of an actual or potential
conflict of interest, of one additional counsel (and, if reasonably necessary,
one additional local counsel in any relevant jurisdiction) for all affected
Indemnitees, taken together)) that may be incurred by or awarded against any
Indemnitee, in each case arising out of or in connection with (i) the Term
Facility, (ii) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.05), (iii)
any Loan or the use or proposed use of the proceeds, (iv) any actual or alleged
presence or release of Hazardous Materials on, at, to or from any property
currently or formerly owned, leased or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries or (v) any actual or prospective claim, litigation,

 

64



--------------------------------------------------------------------------------

investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the bad faith, gross negligence or willful
misconduct of such Indemnitee or its Subject Related Parties, (y) a material
breach by such Indemnitee or any of its Subject Related Parties of such
Indemnitee’s obligations hereunder or under any other Loan Document or (z) a
dispute solely among two or more Indemnitees not arising from any act or
omission of the Borrower or its Subsidiaries hereunder (other than claims
against an Indemnitee in its capacity or as a result of fulfilling its role as
an Agent, Arranger or similar role under any of the Loan Documents). This
Section 9.06(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. In the
case of an investigation, litigation or proceeding to which the indemnity in
this Section 9.06(b) applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by the Borrower, its
equityholders or creditors, MuleSoft, its subsidiaries or any other third party
or an Indemnitee, whether or not an Indemnitee is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) of this
Section 9.06 or the Borrower for any reason fails to indefeasibly pay or cause
to be paid any amount required under subsection (b) of this Section 9.06, in
each case, to be paid to the Administrative Agent (or any sub-agent thereof),
any Arranger or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), any Arranger
or such Related Party, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any Arranger in its capacity as such or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or any Arranger in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.17(c).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto agrees that it shall not assert, and hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof (it being agreed that the Borrower’s indemnity and
contribution obligations set forth in this Section 9.06 shall apply in respect
of any special, indirect, consequential or punitive damages that may be awarded
against any Indemnitee in connection with a claim by a third party unaffiliated
with the

 

65



--------------------------------------------------------------------------------

Indemnitee). No Indemnitee referred to in subsection (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee or its Subject Related Parties or a material breach of such
Indemnitee’s or its Subject Related Parties’ obligations hereunder or under any
other Loan Document, in each case, as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 9.06 shall be payable not later
than ten (10) Business Days after written demand therefor.

(f) Survival. The agreements in this Section 9.06 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitment and the repayment, satisfaction or discharge of all the
other Obligations.

Section 9.07 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with the Agreement
Accounting Principles.

Section 9.08 Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
Without limiting the foregoing provisions of this Section 9.08, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 9.09 Nonliability of Lenders. The relationship between the Borrower on
the one hand and the Lenders and the Agents on the other hand shall be solely
that of borrower and lender. None of the Agents, the Arrangers or any Lender
shall have any fiduciary responsibilities to the Borrower. None of the Agents,
the Arrangers or any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations.

Section 9.10 Confidentiality. Each of the Administrative Agent, each other Agent
and the Lenders agrees to use all Information received by them solely for the
purposes of providing the services that are the subject of this Agreement and to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, trustees, advisors and agents (it
being understood that the Persons to whom such

 

66



--------------------------------------------------------------------------------

disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority), in which case such Administrative Agent, other Agent or Lender, as
applicable, agrees to the extent reasonably practicable and not prohibited by
applicable law, rule, regulation or order, to inform the Borrower promptly of
the disclosure thereof, (c) to the extent required by applicable laws, rules or
regulations or by any subpoena or order or similar legal process (in which case
such Administrative Agent, other Agent or Lender, as applicable, agrees to the
extent not prohibited by applicable law, rule, regulation or order, to inform
the Borrower promptly of the disclosure thereof), (d) in connection with
performing the services set forth herein and consummating the transactions
contemplated hereby, to any prospective Lender or participant subject to the
such prospective Lender or participant agreeing to confidentiality arrangements
(for the benefit of the Borrower) no less favorable to the Borrower than those
set forth in this Section 9.10, (e) to potential counterparties to any swap or
derivative transaction, subject to the confidentiality agreements in favor of
the Borrower no less favorable to the Borrower than this paragraph, (f) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(g) with the prior written consent of the Borrower, (h) in connection with
obtaining CUSIP numbers, (i) as and to the extent set forth in Section 12.02,
(j) to the extent such Information (x) is or becomes publicly available other
than as a result of a breach of this Section 9.10 or (y) becomes available to
such Administrative Agent, other Agent or Lender, as applicable, from a source
other than the Borrower (or the Borrower’s representatives) that is not, such
Person’s knowledge, subject to confidentiality or fiduciary obligations owing to
you or any of your subsidiaries and (k) to any other party hereto.
Notwithstanding the foregoing, the Administrative Agent shall not be required to
provide notice of any Lender by any governmental agency or examiner or
regulatory body with jurisdiction over any Lender.

In addition, on a confidential basis, the Administrative Agent and each Lender
may disclose the existence and terms of this Agreement (including, without
limitation, the nature of the facility as a term loan facility, the use of
proceeds provisions herein and the principal amount outstanding at a given
time), and the identity of the parties hereto (including titles and
participants) to market data collectors, similar services providers to the
lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.

For purposes of this Section 9.10, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses or the MuleSoft Acquisition in connection
with the transactions contemplated hereby.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.

 

67



--------------------------------------------------------------------------------

Section 9.11 Nonreliance. Each of the Lenders hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) as
collateral in the extension or maintenance of the credit provided for herein.

Section 9.12 Disclosure. The Borrower and each Lender hereby acknowledge and
agree that the Administrative Agent, Arrangers and/or their respective
Affiliates and certain of the other Lenders and/or their respective Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with the Borrower and its Affiliates.

ARTICLE 10

THE ADMINISTRATIVE AGENT

Section 10.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article 10 (other than Section 10.06 below) are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions (other
than as provided in Section 10.06 below). It is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Section 10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 10.03 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper

 

68



--------------------------------------------------------------------------------

Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in good faith in accordance with the advice of any such counsel,
accountants or experts.

Section 10.04 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Article 8) or (ii) in the absence of (A) its and its Subject Related
Parties’ gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and non-appealable judgment and (B) material
breach by the Administrative Agent and its Subject Related Parties of the
Administrative Agent’s obligations pursuant to the terms of the Loan Documents
as determined by a court of competent jurisdiction by a final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower or a Lender.

 

69



--------------------------------------------------------------------------------

Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

Section 10.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct (or breached its material
obligations under the Loan Documents) in the selection of such sub-agents.

Section 10.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to, so long as no Default has
occurred and is continuing, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(such date, or the date, if earlier, upon which a successor is appointed, the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders appoint a successor
Administrative Agent meeting the qualifications set forth above, subject to, so
long as no Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed). Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

70



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, subject to, so long
as no Default has occurred and is continuing, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired or removed) Administrative Agent (other than as provided in
Section 3.08 and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article 10 and Section 9.06 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any agency capacity hereunder or under the other
Loan Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

Section 10.07 Non-Reliance on Administrative Agent and Other Lenders. Each of
the Lenders acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its

 

71



--------------------------------------------------------------------------------

own credit analysis and decision to enter into this Agreement. Each of the
Lenders also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

Section 10.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or other Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

Section 10.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09, 3.03 and 9.06) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 3.03 and 9.06.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

72



--------------------------------------------------------------------------------

Section 10.10 ERISA. (a) Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that at least one of the following is and
will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of subsections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that:

(i) none of the Administrative Agent, any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

73



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Commitments or this
Agreement.

(c) The Administrative Agent and each of the Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

74



--------------------------------------------------------------------------------

ARTICLE 11

SETOFF

Section 11.01 Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations of the
Borrower then owing to such Lender to the extent the Obligations shall then be
due; provided, that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

ARTICLE 12

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.01 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

75



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or, if the Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Default under Section 7.02, 7.05 or 7.06 has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) (x) Prior to (and including) the Closing Date, the prior written consent of
the Borrower (such consent to be provided in the Borrower’s sole discretion)
shall be required and (y) after the Closing Date, the prior written consent of
the Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless such assignment is to a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or a Default under Section 7.02(a),
Section 7.05 or Section 7.06 has occurred and is continuing; provided that the
Borrower shall (solely with respect to clause (y)) be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

(B) the prior written consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

76



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to a
Defaulting Lender.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the Pro
Rata Share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.03, 3.04, 3.05 and 9.06 with
respect to facts

 

77



--------------------------------------------------------------------------------

and circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments, and principal amounts (and stated interest) of the Loans owing to
each Lender, pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the prior written
consent of the Borrower, sell participations to any Person (other than a natural
person, Defaulting Lender or the Borrower or any of its Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the proviso to
Section 8.02 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.01, 3.03, 3.04 or 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.01 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.19 as though it were a
Lender.

 

78



--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other Obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other Obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.03, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 3.05 unless such
Participant agrees to comply with Section 3.05 as though it were a Lender (it
being understood that the documentation required under Section 3.05(e) shall be
delivered to the Lender who sells the participation).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 12.02 Dissemination of Information. The Borrower authorizes each of the
Lenders to disclose to any Participant and any prospective Participant any and
all information in such Lender’s possession concerning the creditworthiness of
the Borrower and its Subsidiaries, including without limitation any information
contained in any reports or other information delivered by the Borrower pursuant
to Section 6.01; provided that each Participant and prospective Participant
agrees to be bound by Section 9.10 of this Agreement or other provisions at
least as restrictive as Section 9.10 including making the acknowledgments set
forth therein (in each case for the benefit of the Borrower).

Section 12.03 Tax Treatment. If any interest in any Loan Document is transferred
to any Participant which is organized under the laws of any jurisdiction other
than the United States or any State thereof, the transferor Lender shall cause
such Participant, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 3.05(e).

 

79



--------------------------------------------------------------------------------

ARTICLE 13

NOTICES

Section 13.01 Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number set forth on Schedule 13.01;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii)

 

80



--------------------------------------------------------------------------------

notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of, or
breach of its material obligations under any Loan Document by, such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by written notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by written notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

81



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrower so long as such notices appear on their face to
be authentic even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

ARTICLE 14

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

Section 14.01 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article 4, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 14.02 Electronic Execution. The words “delivery”, “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Conversion/Continuation Notices, Borrowing
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.

 

82



--------------------------------------------------------------------------------

ARTICLE 15

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 15.01 Choice of Law. THE LOAN DOCUMENTS AND OBLIGATIONS OF THE PARTIES
THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW
OR TORT LAW ARISING OUT OF THE SUBJECT MATTER THEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING TO
THE CONTRARY, IT IS UNDERSTOOD AND AGREED THAT ANY DETERMINATIONS AS TO (X) THE
ACCURACY OF ANY REPRESENTATIONS AND WARRANTIES MADE BY OR ON BEHALF OF MULESOFT
AND ITS SUBSIDIARIES IN THE MULESOFT ACQUISITION AGREEMENT AND WHETHER AS A
RESULT OF ANY INACCURACY THEREOF THE BORROWER (OR ANY SUBSIDIARY OR AFFILIATE
THEREOF) HAS THE RIGHT TO TERMINATE ITS (OR THEIR) OBLIGATIONS UNDER THE
MULESOFT ACQUISITION AGREEMENT, OR DECLINE TO CONSUMMATE THE MULESOFT
ACQUISITION, AS A RESULT OF A BREACH OF SUCH REPRESENTATIONS AND WARRANTIES IN
THE MULESOFT ACQUISITION AGREEMENT, (Y) THE DETERMINATION OF WHETHER THE
MULESOFT ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE
MULESOFT ACQUISITION AGREEMENT AND (Z) THE INTERPRETATION OF THE DEFINITION OF
COMPANY MATERIAL ADVERSE EFFECT (AS DEFINED IN THE MULESOFT ACQUISITION
AGREEMENT (AS IN EFFECT ON MARCH 20, 2018)) AND WHETHER A COMPANY MATERIAL
ADVERSE EFFECT (AS DEFINED IN THE MULESOFT ACQUISITION AGREEMENT (AS IN EFFECT
ON MARCH 20, 2018)) HAS OCCURRED SHALL, IN EACH CASE, BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAW OF ANY OTHER STATE.

Section 15.02 Consent to Jurisdiction. EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY SUBMITS TO JURISDICTION OF ANY FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE
CITY AND COUNTY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY

 

83



--------------------------------------------------------------------------------

NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING
HEREIN SHALL LIMIT THE RIGHT OF THE AGENTS OR ANY LENDER TO BRING PROCEEDINGS
AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BROUGHT BY THE BORROWER, DIRECTLY OR INDIRECTLY, IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.

EACH OF THE BORROWER, THE AGENTS AND THE LENDERS HEREBY AGREES FURTHER THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PERSON
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 13.01 AND AGREES THAT SUCH
SERVICE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PERSON
IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE
AND BINDING SERVICE IN EVERY RESPECT. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE AGENTS OR LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 15.03 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 15.04 U.S. Patriot Act Notice. Each Lender that is subject to the U.S.
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
U.S. Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the U.S.
Patriot Act. The Borrower shall, promptly

 

84



--------------------------------------------------------------------------------

following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
U.S. Patriot Act.

Section 15.05 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Arrangers nor any of the Lenders has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arrangers nor any of the Lenders has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby agrees
and covenants that it will not make any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

Section 15.06 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal

 

85



--------------------------------------------------------------------------------

banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent or any Lender from the Borrower in
the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

Section 15.07 Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution;

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SALESFORCE.COM, INC. /s/ Mark Hawkins Name: Mark Hawkins Title:   President and
Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A.,

as the Administrative Agent

    By:   /s/ Kelly Weaver     Name:   Kelly Weaver     Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as a Lender

By:   

/s/ Molly Daniello

Name:   Molly Daniello Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:    /s/ Daglas Panchal

Name:   Daglas Panchal Title:   Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:    /s/ Jesse Mason

Name:   Jesse Mason Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:    /s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director

By:    /s/ Douglas Darman

Name:   Douglas Darman Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:    /s/ Chris Walton

Name:   Chris Walton Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:    /s/ Susan M. Olsen

Name:   Susan M. Olsen Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:    /s/ Brendan Heneghan

Name:   Brendan Heneghan Title:   Director

 

BNP PARIBAS,

as a Lender

By:    /s/ Abe Adedeji

Name:   Abe Adedeji Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:    /s/ Matt S. Scullin

Name:   Matt S. Scullin Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK LTD.,

as a Lender

By:    /s/ Lillian Kim

Name:   Lillian Kim Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:    /s/ David J. Sharp

Name:   David J. Sharp Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender

By:    /s/ Raymond Ventura

Name:   Raymond Ventura Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:    /s/ Joseph McElhinny

Name:   Joseph McElhinny Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COMPLIANCE CERTIFICATE

 

To: The Lenders party to the

   Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement, dated as of April 30, 2018 (as amended, modified, renewed or extended
from time to time, the “Credit Agreement”) among salesforce.com, inc., a
Delaware corporation (the “Borrower” or “Salesforce”), the Lenders party
thereto, and Bank of America, N.A., as Administrative Agent. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES (IN HIS OR HER CAPACITY AS AN OFFICER OF THE
BORROWER AND NOT IN HIS OR HER INDIVIDUAL CAPACITY) THAT:

1. I am the duly elected [Chief Financial Officer] [Chief Accounting Officer]
[Treasurer] of the Borrower;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by [the attached financial statements][the financial statements
available in electronic format and delivered pursuant to Section 6.01 of the
Agreement];

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default as of the date of this Compliance Certificate[,
except as set forth below];

4. Schedule 1 attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with the financial covenant set forth in
Section 6.11 of the Credit Agreement, all of which data and computations are
true, complete and correct; and

5. Schedule 2 attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.

[Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:]

 

A-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements referred to in this Compliance
Certificate in support hereof, are made and delivered this              day of
                ,             .

 

By:       Name:     Title:   [Chief Financial Officer] [Chief     Accounting
Officer] [Treasurer]

 

A-2



--------------------------------------------------------------------------------

Schedule 1

[See attached.]

 

A-3



--------------------------------------------------------------------------------

Schedule 2

[See attached.]

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, extended
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from [the Assignor] [the Assignors], subject
to and in accordance with the Standard Terms and Conditions and the Credit
Agreement, as of the Effective Date inserted by the Administrative Agent as
contemplated below (i) all of [the Assignor’s] [the Assignors’] rights and
obligations in [its capacity as a Lender] [their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor] [the Assignors] under the respective facilities identified below
(and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)] [the Assignors (in their respective capacities as
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s) or Assignee(s), as applicable, if the assignment is from a single
Assignor and/or to a single Assignee, choose the first bracketed language and if
the assignment is from multiple Assignors and/or to multiple Assignees, choose
the second bracketed language.

2  Select either or both as appropriate.

3  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

B-1



--------------------------------------------------------------------------------

1.    Assignor[s]:                                                          2.
   Assignee[s]:                                                               
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]
3.    Borrower:    salesforce.com, inc. (“Salesforce”) 4.    Administrative
Agent:    Bank of America, N.A., as the Administrative Agent under the Credit
Agreement 5.    Credit Agreement:    Credit Agreement, dated as of April 30,
2018, among Salesforce, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent 6.    Assigned Interest:   

 

Assignor[s]4

   Assignee[s]5      Aggregate
Amount of
Commitment/
Loans
for Assignor6      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans7         $      $                     %        $      $       
             %        $      $                     % 

 

[7.    Trade Date:                                    ]8

Effective Date:     , 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

4  List each Assignor, as appropriate.

5  List each Assignee, as appropriate.

6  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

7  Set forth, to at least nine (9) decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

8  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:        Title:

 

ASSIGNEE [NAME OF ASSIGNEE]

By:        Title:

[Consented to and]9 Accepted:

 

Bank of America, N.A., as Administrative Agent

By:        Title:

[Consented to:]10

 

SALESFORCE.COM, INC., as Borrower

By:        Title:

 

9  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

10  To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.

 

B-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.01(b)(v), (vi),
and (vii) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 12.01(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest, and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

B-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

PREPAYMENT NOTICE

Bank of America, N.A.

as Administrative Agent under

the Credit Agreement referred to below

Mail Code: NC1-026-06-03

900 West Trade Street

Charlotte, NC 28255

email address: kelly.weaver@baml.com

Attention: Kelly Weaver

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of April 30, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among salesforce.com, inc., a
Delaware corporation (the “Borrower”), the Lenders party thereto and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Credit Agreement.

This Prepayment Notice is delivered to you pursuant to Section 2.07 of the
Credit Agreement. The Borrower hereby gives notice of a prepayment of Loans as
follows:

(a)    The proposed date of the prepayment is ______________;

(b)    the aggregate amount of the proposed prepayment is ___________; and

(c)    the Borrowing to be prepaid [is][are] a[n] [Alternate Base Rate Loan]
[Eurocurrency Loan[s] with [an] Interest Period[s] ending [______]].

 

SALESFORCE.COM, INC.

By:      Name:      Title:     

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

PROMISSORY NOTE

[                ], 20[    ]

FOR VALUE RECEIVED, salesforce.com, inc., a Delaware corporation (the
“Borrower”), promises to pay to the order of __________________ (the “Lender”)
the aggregate unpaid principal amount of the Loan made from time to time by the
Lender to the Borrower pursuant to Section 2.01 of the Credit Agreement (as
hereinafter defined), in immediately available funds at the address or Lending
Installation of Bank of America, N.A., as Administrative Agent specified in
accordance with the terms of the Credit Agreement, together with interest on the
unpaid principal amount thereof at the rates and on the dates set forth in the
Credit Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the maturity date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of April 30, 2018 (which, as it may
be amended, restated, supplemented or otherwise modified and in effect from time
to time, is herein called the “Credit Agreement”) among the Borrower, the
lenders party thereto, including the Lender, and Bank of America, N.A., as
Administrative Agent, to which Credit Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest and any notice of any
kind. No failure to exercise and no delay in exercising, any rights hereunder on
the part of the holder hereof shall operate as a waiver of such rights.

This Note shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without regard to conflict of laws principles
thereof that would require the application of the laws of another jurisdiction.

 

SALESFORCE.COM, INC.

By:     

Name:   Title:  

 

D-1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS

OF PRINCIPAL TO NOTE

DATED ____________________

 

Date

  

Principal

Amount of

Loan

  

Maturity

of Interest

Period

  

Principal Amount Paid

  

Unpaid Balance

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

BORROWING NOTICE

[Date]

Bank of America, N.A.

as Administrative Agent under

the Credit Agreement referred to below

Mail Code: NC1-026-06-03

900 West Trade Street

Charlotte, NC 28255

email address: kelly.weaver@baml.com

Attention: Kelly Weaver

Ladies and Gentlemen:

We refer to the Credit Agreement dated as of April 30, 2018 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”) among
salesforce.com, inc., a Delaware corporation (the “Company”), the Lenders party
thereto, and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned
thereto in the Credit Agreement.

We hereby give you notice pursuant to Section 2.08 of the Credit Agreement that,
subject to and conditioned upon the occurrence of the Closing Date, we request a
Loan under the Credit Agreement as follows:

(a)    the requested Borrowing Date of the proposed Loan is ______________;

(b)    the aggregate amount of the proposed Loan is $_______________;

(c)    the Type of Loan is a ______________;

(d)    the Interest Period for the requested Loan is _______________; and

(e)    proceeds of the Loan are to be disbursed to the account set forth below.

[location and number of account]

The undersigned, in his capacity as an Authorized Officer of the Company and not
in any individual capacity, hereby certifies that the conditions to the
occurrence of the Closing Date have been, or substantially concurrently with the
funding of the Loan requested hereby will be, satisfied in accordance with the
Credit Agreement.

The foregoing instructions with respect to the requested Loan shall be subject
to and conditioned upon the occurrence of the Closing Date. In the event the
Closing Date is not, or is not expected to be, consummated on [___], the Company
may withdraw, revoke, amend, delay or otherwise modify this Borrowing Notice.

 

E-1



--------------------------------------------------------------------------------

This Notice of Borrowing is executed as of the date first written above.

 

SALESFORCE.COM, INC.

  By:     

  Name:     Title:  

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

CONVERSION/CONTINUATION NOTICE

[Date]

Bank of America, N.A.

as Administrative Agent under

the Credit Agreement referred to below

Mail Code: NC1-026-06-03

900 West Trade Street

Charlotte, NC 28255

email address: kelly.weaver@baml.com

Attention: Kelly Weaver

Ladies and Gentlemen:

We refer to the Credit Agreement dated as of April 30, 2018 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”) among
salesforce.com, inc., a Delaware corporation, the Lenders party thereto, and
Bank of America, N.A., as Administrative Agent.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

We hereby give you notice, irrevocably, pursuant to Section 2.09 of the Credit
Agreement that we elect to [convert [part of] [all of] the Alternate Base Rate
Loan in the amount of $______ into a Eurocurrency Loan] [continue [part of] [all
of] the Eurocurrency Loan in the amount of $______ having an Interest Period
ending on the requested date of the proposed continuation], as follows:

(a)    the requested Business Day of the proposed [conversion] [continuation]
is_________, 20__;11

(b)    the Loan to be [converted] [continued] consists of a [Alternate Base Rate
Loan] [Eurocurrency Loan] in an aggregate amount of $_________; and

(c)    the amount of such Loan which is to be [converted into] [continued as] a
Eurocurrency Loan is $_________, and the duration of the Interest Period
applicable thereto is _________.12

 

11  This Notice must be delivered to the Administrative Agent not later than
11:00 a.m. (Pacific time) at least three (3) Business Days prior to the
requested conversion or continuation date.

12  The requested Interest Period must comply with the definition of the term
“Interest Period.” There may not be more than ten (10) different Interest
Periods applicable to outstanding Eurocurrency Loans.

 

F-1



--------------------------------------------------------------------------------

Very truly yours, SALESORCE.COM, INC., as the Borrower

By:        Name:   Title:

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

OFFICER’S CERTIFICATE

SALESFORCE.COM, INC.

OFFICER’S CERTIFICATE

[_______], 20[__]

Reference is made to the Credit Agreement, dated as of April 30, 2018 (the
“Credit Agreement”), among salesforce.com, inc., a Delaware corporation (the
“Company”), the lenders party thereto and Bank of America, N.A., as
administrative agent.

Pursuant the Credit Agreement, the undersigned, Mark Hawkins, the President and
Chief Financial Officer of the Company, in his capacity as an officer of the
Company and not in any individual capacity, hereby certifies that as of the date
hereof:

1. I am an Authorized Officer of the Company, authorized to act for the Company;

2. No Default or Unmatured Default has occurred and is continuing; and

3. The representations and warranties contained in Article 5 of each of the
Credit Agreements are true and correct in all material respects (except to the
extent such representations and warranties are qualified by “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties are true and correct in all respects) as of the date hereof,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty was
true and correct in all material respects (except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties were true and correct in all respects) on and as of such earlier
date; and

4. Except as disclosed in the Borrower SEC Report (excluding any disclosures set
forth in any risk factor section and in any section relating to forward-looking
or safe harbor statements), since January 31, 2018, there has been no material
adverse effect on the financial condition, results of operations, business or
Property of the Borrower and its Subsidiaries taken as a whole.

[Signature page follows]

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name as of the date set forth
above.

 

    Name:   Mark Hawkins Title:   President and Chief Financial Officer

[Signature Page – Officer’s Certificate]

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For United States Federal Income
Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 30, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among salesforce.com, inc., the institutions from time to time
parties thereto as Lenders and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed certificate of its non-U.S. person status on
Internal Revenue Service Form W-8BEN or W-8BEN-E (or an applicable successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

In the case of a Lender that is a disregarded entity for United States federal
income tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Lender’s regarded owner for
United States federal income tax purposes.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By        Name   Title   Date

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For United States Federal
Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 30, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among salesforce.com, inc., the institutions from time to time
parties thereto as Lenders and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a duly completed and
executed certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E (or an applicable successor form). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

In the case of a participant that is a disregarded entity for United States
federal income tax purposes, each of the above certifications and
representations is given with respect to the person treated as such
participant’s regarded owner for United States federal income tax purposes.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By        Name   Title   Date

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For United States Federal Income
Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 30, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among salesforce.com, inc., the institutions from time to time
parties thereto as Lenders and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a duly competed and
executed Internal Revenue Service Form W-8IMY, accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) a duly completed and executed Internal Revenue Service
Form W-8BEN or W-8BEN-E (or an applicable successor form) or (ii) a duly
completed and executed Internal Revenue Service Form W-8IMY accompanied by a
duly completed and executed Internal Revenue Service Form W-8BEN or W-8BEN-E (or
an applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption, together with any
other information required to be provided by Internal Revenue Service Form
W-8IMY. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By        Name   Title   Date

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For United States Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 30, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among salesforce.com, inc., the institutions from time to time
parties thereto as Lenders and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed Internal Revenue Service Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) a duly completed and executed Internal
Revenue Service Form W-8BEN or W-8BEN-E (or an applicable successor form) or
(ii) a duly completed and executed Internal Revenue Service Form W-8IMY
accompanied by a duly completed and executed Internal Revenue Service Form
W-8BEN or W-8BEN-E (or an applicable successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption, together with any other information required to be provided by
Internal Revenue Service Form W-8IMY. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature on Following Page]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H-4

 

[NAME OF LENDER]

By        Name   Title   Date

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned President and Chief Financial Officer of salesforce.com,
inc., a Delaware corporation (the “Borrower”), in that capacity only and not in
my individual capacity, do hereby certify as of the date hereof that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.02(c)(ii) of the Credit Agreement, dated as of April 30,
2018 among the Borrower, the Lenders party thereto, and Bank of America, N.A.,
as Administrative Agent (the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this certificate shall have the meanings set
forth in the Credit Agreement.

2. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements referred to in Section 4.02(b) of
the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As President and Chief Financial Officer of the Borrower, I am familiar with
the financial condition of the Borrower and its Subsidiaries.

3. Based on and subject to the foregoing, after giving effect to the
consummation of the Transactions, and all as determined in accordance with GAAP:

(a) the Borrower and its Subsidiaries on a consolidated basis are able to pay
their debts and other liabilities, contingent obligations and other commitments
as they mature in their ordinary course;

(b) the Borrower and its Subsidiaries do not intend to, and do not believe that
they will, incur debts or liabilities beyond their ability to pay as such debts
and liabilities mature in their ordinary course;

(c) the Borrower and its Subsidiaries on a consolidated basis are not engaged in
a business or a transaction, and are not about to engage in a business or a
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which they are engaged;

 

I-1



--------------------------------------------------------------------------------

(d) the fair value of the property and assets of the Borrower and its
Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of the
Borrower and its Subsidiaries on a consolidated basis; and

(e) the present fair salable value of the property and assets of the Borrower
and its Subsidiaries on a consolidated basis is not less than the amount that
will be required to pay the probable liability of the Borrower and its
Subsidiaries on a consolidated basis on their debts as they become absolute and
matured.

In computing the amount of contingent liabilities for purposes of this
Section 3, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability, and all in accordance with GAAP.

* * *

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name as of the date set forth
above.

 

By:       Name:   Title:

 

I-3



--------------------------------------------------------------------------------

PRICING SCHEDULE

TO TERM LOAN CREDIT AGREEMENT

APPLICABLE MARGIN

 

     Pricing Level I
(S&P / Moody’s)     Pricing Level II
(S&P / Moody’s)     Pricing Level III
(S&P / Moody’s)     Pricing Level IV
(S&P / Moody’s)     Pricing Level V
(S&P / Moody’s)     Pricing Level VI
(S&P / Moody’s)  

Public Debt Rating

   ³  A+ and A1       A and A2       A- and A3       BBB+ and Baa1      
BBB and Baa2     £  BBB- and Baa3  

Eurocurrency Loan

     0.625 %      0.750 %      0.875 %      1.000 %      1.125 %      1.250 % 

Alternate Base Rate Loan

     0.000 %      0.000 %      0.000 %      0.000 %      0.125 %      0.250 % 

For the purpose of the foregoing charts, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin shall be
determined by reference to the available Public Debt Rating; (b) if neither S&P
nor Moody’s shall have in effect a Public Debt Rating, the Applicable Margin
shall be set in accordance with Pricing Level VI until such time as either S&P
or Moody’s shall have in effect a Public Debt Rating; (c) if the Public Debt
Ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin shall be based upon the higher of such Public Debt Ratings,
except that in the event that the lower of such Public Debt Ratings is more than
one level below the higher of such Public Debt Ratings, the Applicable Margin
shall be based upon the level immediately below the higher of such Public Debt
Ratings; (d) if any Public Debt Rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which Public Debt Ratings are established,
each reference to the Public Debt Ratings announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

COMMITMENTS AND PRO RATA SHARE

 

Lender

   Commitment      Pro Rata Share of
Aggregate Commitment  

Bank of America, N.A.

   $ 85,000,000.00        17.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 75,000,000.00        15.000000000 % 

Wells Fargo Bank, National Association

   $ 50,000,000.00        10.000000000 % 

Deutsche Bank AG New York Branch

   $ 50,000,000.00        10.000000000 % 

Barclays Bank PLC

   $ 50,000,000.00        10.000000000 % 

Citibank, N.A.

   $ 50,000,000.00        10.000000000 % 

BNP Paribas

   $ 25,000,000.00        5.000000000 % 

U.S. Bank National Association

   $ 25,000,000.00        5.000000000 % 

MUFG Bank, Ltd.

   $ 25,000,000.00        5.000000000 % 

SunTrust Bank

   $ 25,000,000.00        5.000000000 % 

Mizuho Bank, Ltd.

   $ 25,000,000.00        5.000000000 % 

PNC Bank, National Association

   $ 15,000,000.00        3.000000000 %    

 

 

    

 

 

 

TOTAL

   $ 500,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 13.01

CERTAIN ADDRESSES FOR NOTICES

 

1. Address of the Borrower:

Attention: Chief Financial Officer

salesforce.com, inc.

The Landmark @ One Market, Suite 300

San Francisco, California 94105

Phone: (415) 901-7000

treasury@salesforce.com

 

2. Address for the Administrative Agent:

DAILY OPERATIONS CONTACT:

Betty Coleman

Bank of America

Mail Code: TX2-984-03-23

Building C

2380 Performance Drive

Richardson, TX 75082

469.201.8235 phone

betty.coleman@baml.com

Other Notices as Admin Agent:

Kelly Weaver

Bank of America, N.A.

900 West Trade Street

Charlotte, NC 28255

Mail Code: NC1-026-06-03

980.387.5452 phone

704.208.2871 fax

kelly.weaver@baml.com

MAILING ADDRESS

Bank of America

Mail Code: NC1-001-05-46

One Independence Center

101 N. Tryon St.

Charlotte, NC, 28255-000



--------------------------------------------------------------------------------

3. Wiring Instructions for the Administrative Agent

 

PAYMENT INSTRUCTIONS:

Bank Name:

ABA/Routing No.:

Account Name:

Account No.:

Reference:

  

Bank of America, N.A.

026009593

Wire Clearing Acct for Syn Loans—LIQ

1366072250600

salesforce.com, inc.